

Exhibit 10.1
 


 


 


 
STOCK PURCHASE AGREEMENT
 
BETWEEN
 
WEEKLY READER CORPORATION
 
and
 
PEARSON EDUCATION, INC.
 


 
Dated as of June 22, 2005
 


 


 
SALE OF AMERICAN GUIDANCE SERVICE, INC.
 




--------------------------------------------------------------------------------




 
Table of Contents
 
ARTICLE I
 
 
 
Purchase and Sale of Shares; Closing
 
 
 
SECTION 1.01.
Purchase and Sale of the Shares
 1
SECTION 1.02.
Closing Date
 1
SECTION 1.03.
Transactions To Be Effected at the Closing
 1
SECTION 1.04.
Purchase Price Adjustment
 2      
ARTICLE II
     
Representations and Warranties Relating to Seller and the Shares
   
SECTION 2.01.
Organization, Standing and Power
 7
SECTION 2.02.
Authority; Execution and Delivery; Enforceability
 7
SECTION 2.03.
No Conflicts; Consents
 7
SECTION 2.04.
The Shares
 8      
ARTICLE III
     
Representations and Warranties Relating to The Company
     
SECTION 3.01.
Organization and Standing; Books and Records
 8
SECTION 3.02.
Capital Stock of the Company and the Subsidiaries
 9
SECTION 3.03.
No Conflicts; Consents
 10
SECTION 3.04.
Financial Statements
 10
SECTION 3.05.
Assets Other than Real Property Interests, Intellectual Property and Contracts
 11
SECTION 3.06.
Real Property
 12
SECTION 3.07.
Intellectual Property
 12
SECTION 3.08.
Contracts
 14
SECTION 3.09.
Insurance
 17
SECTION 3.10.
Taxes
 17
SECTION 3.11.
Proceedings
 20
SECTION 3.12.
Benefit Plans
 20
SECTION 3.13.
Absence of Changes or Events
 22
SECTION 3.14.
Compliance with Applicable Laws
 22
SECTION 3.15.
Transactions with Affiliates
 23
SECTION 3.16.
Accounts; Safe Deposit Boxes; Officers and Directors
 23
SECTION 3.17.
Interests in Assets
 23    

 
ARTICLE IV
     
Representations and Warranties of Purchaser

 


i

--------------------------------------------------------------------------------




 

     
SECTION 4.01.
Organization, Standing and Power
 24
SECTION 4.02.
Authority; Execution and Delivery; and Enforceability
 24
SECTION 4.03.
No Conflicts; Consents
 24
SECTION 4.04.
Litigation
 25
SECTION 4.05.
Securities Act
 25
SECTION 4.06.
Availability of Funds
 25      
ARTICLE V
     
Covenants
     
SECTION 5.01.
Covenants Relating to Conduct of Business
 25
SECTION 5.02.
Access to Information
 28
SECTION 5.03.
Confidentiality
 28
SECTION 5.04.
Commercially Reasonable Efforts
 29
SECTION 5.05.
Expenses; Transfer Taxes
 30
SECTION 5.06.
Brokers or Finders
 31
SECTION 5.07.
Tax Matters
 31
SECTION 5.08.
Supplemental Disclosure
 32
SECTION 5.09.
Post-Closing Cooperation
 33
SECTION 5.10.
Publicity
 33
SECTION 5.11.
Records
 33
SECTION 5.12.
Support Services
 34
SECTION 5.13.
Noncompetition; Nonsolicitation
 34      
ARTICLE VI
     
Conditions Precedent
     
SECTION 6.01.
Conditions to Each Party’s Obligation
 36
SECTION 6.02.
Conditions to Obligation of Purchaser
 37
SECTION 6.03.
Conditions to Obligation of Seller
 37
SECTION 6.04.
Frustration of Closing Conditions
 38      
ARTICLE VII
     
Employee and Related Matters
     
SECTION 7.01.
Continuation of Employment; General Principles
 38
SECTION 7.02.
Assumption of Liabilities  39
SECTION 7.03.
Credited Service  39
SECTION 7.04.
Continuation of Compensation and Benefits  39
SECTION 7.05.
U.S. Savings and Investment Plan  40
SECTION 7.06.
Welfare Plans  41
SECTION 7.07.
Severance Policies  42
SECTION 7.08.
Performance Bonuses  43
SECTION 7.09.
Vacation Benefits  43

 
 
ii

--------------------------------------------------------------------------------


 
 
SECTION 7.10.
Employment and Other Agreements
 43
SECTION 7.11.
Retention Arrangements
 43
SECTION 7.12.
No Third-Party Beneficiaries
 43      
ARTICLE VIII
     
Termination, Amendment and Waiver
     
SECTION 8.01.
Termination
 44
SECTION 8.02.
Effect of Termination
 44
SECTION 8.03.
Amendments and Waivers
 45      
ARTICLE IX
     
Indemnification
     
SECTION 9.01.
Tax Indemnification
 45
SECTION 9.02.
Other Indemnification
 46
SECTION 9.03.
Indemnification Procedures
 46
SECTION 9.04.
Limitations on Indemnification
 49
SECTION 9.05.
Calculation of Losses
 51      
ARTICLE X
     
General Provisions
     
SECTION 10.01.
No Additional Representations; Survival of Representations
 51
SECTION 10.02.
Assignment
 52
SECTION 10.03.
No Third-Party Beneficiaries
 52
SECTION 10.04.
Notices
 52
SECTION 10.05.
Interpretation; Exhibits and Schedules; Certain Definitions
 53
SECTION 10.06.
Counterparts
 57
SECTION 10.07.
Entire Agreement
 57
SECTION 10.08.
Severability
 58
SECTION 10.09.
Consent to Jurisdiction
 58
SECTION 10.10.
Governing Law
 58
SECTION 10.11.
Waiver of Jury Trial
 58
SECTION 10.12.
Specific Performance
 58       Exhibits
 
Exhibit A Form of Transitional Services Agreement
Exhibit B Form of Legal Opinion of Faegre & Benson LLP
Exhibit C Form of Legal Opinion of Cravath, Swaine & Moore LLP
Exhibit D Form of Legal Opinion of Morgan, Lewis & Bockius LLP

 

iii

--------------------------------------------------------------------------------


 
STOCK PURCHASE AGREEMENT
 
STOCK PURCHASE AGREEMENT dated as of June 22, 2005 (this “Agreement”), among
WEEKLY READER CORPORATION, a Delaware corporation (“Seller”), and Pearson
Education, Inc., a Delaware corporation (“Purchaser”).
 
Purchaser desires to purchase from Seller, and Seller desires to sell to
Purchaser, all the issued and outstanding shares of Class A Common Stock, par
value $0.01 per share (the “Shares”), of American Guidance Service, Inc., a
Minnesota corporation (the “Company”).
 
Certain terms used in this Agreement are defined in Section 10.05(b).
Section 10.05(c) identifies other Sections of this Agreement in which
capitalized terms used in this Agreement are defined. Accordingly, the parties
hereby agree as follows:
 
ARTICLE I  
 
Purchase and Sale of Shares; Closing
 
SECTION 1.01.   Purchase and Sale of the Shares. On the terms and subject to the
conditions of this Agreement, at the Closing, Seller shall sell, transfer and
deliver to Purchaser, and Purchaser shall purchase from Seller, the Shares for
an aggregate purchase price of $270,000,000 (the “Purchase Price”), payable as
set forth below in Section 1.02 and subject to adjustment as provided in
Section 1.04. The purchase and sale of the Shares is referred to in this
Agreement as the “Acquisition”.
 
SECTION 1.02.   Closing Date. The closing of the Acquisition (the “Closing”)
shall take place at the offices of Cravath, Swaine & Moore LLP, 825 Eighth
Avenue, New York, New York 10019, at 10:00 a.m. on the second business day
following the satisfaction (or, to the extent permitted, the waiver) of the
conditions set forth in Section 6.01, or, if on such day any condition set forth
in Section 6.02 or 6.03 has not been satisfied (or, to the extent permitted,
waived by the party entitled to the benefit thereof), as soon as practicable
after all the conditions set forth in Article VI have been satisfied (or, to the
extent permitted, waived by the parties entitled to the benefits thereof), or at
such other place, time and date as shall be agreed between Seller and Purchaser.
The date on which the Closing occurs is referred to in this Agreement as the
“Closing Date”.
 
SECTION 1.03.   Transactions To Be Effected at the Closing. At the Closing:
 
(a)   Seller shall deliver to Purchaser certificates representing the Shares,
duly endorsed in blank or accompanied by stock powers duly endorsed in blank in
proper form for transfer; and
 


--------------------------------------------------------------------------------




(b)   Purchaser shall deliver to Seller payment, by wire transfer to a bank
account designated in writing by Seller (such designation to be made at least
two business days prior to the Closing Date), immediately available funds in an
amount equal to the Purchase Price, plus or minus an estimate, prepared by
Seller, in consultation with Purchaser, and delivered to Purchaser at least five
business days prior to the Closing Date, of any adjustment to the Purchase Price
under clauses (i) or (ii) of Section 1.04(c) (the Purchase Price plus or minus
such estimate of any adjustment under Section 1.04 being hereinafter called the
“Closing Date Amount”). Prior to delivery of such estimate, Purchaser shall be
permitted to review the working papers relating to such estimate and Seller
shall provide Purchaser reasonable access to the personnel, properties, books
and records of Seller relevant for such purpose.
 
SECTION 1.04.   Purchase Price Adjustment. (a)  (i) Within 30 days after the
Closing Date, Seller shall prepare and deliver to Purchaser an unaudited
consolidated balance sheet of the Company as of the close of business on the day
immediately preceding the Closing Date and a statement (the “Seller Statement”)
setting forth Tangible Net Worth as of the close of business on the day
immediately preceding the Closing Date (“Closing Tangible Net Worth”) and
Accounts Receivable as of the close of business on the day immediately preceding
the Closing Date (“Closing Accounts Receivable”), together with a certificate of
Seller that the Seller Statement has been prepared in compliance with the
requirements of this Section 1.04. Purchaser shall assist, and shall cause the
Company and the Subsidiaries to assist, Seller in the preparation of the Seller
Statement and shall provide Seller reasonable access to the personnel,
properties, books and records of the Company and the Subsidiaries relevant for
such purpose. Purchaser and Purchaser’s independent auditors may participate in
the preparation of the Seller Statement; provided, however, that Purchaser
acknowledges that Seller shall have the primary responsibility and authority for
preparing the Seller Statement.
 
(ii)   If the Closing occurs prior to 11:59 p.m. on July 22, 2005, on or prior
to August 15, 2005, Purchaser shall prepare and deliver to Seller a statement
(the “Purchaser Statement” and, together with the Seller Statement, collectively
the “Statements” and individually a “Statement”), setting forth Accounts
Receivable as of the close of business on July 29, 2005 (the “July 29 A/R
Amount”), together with a certificate of Purchaser that the Purchaser Statement
has been prepared in compliance with the requirements of this Section 1.04. The
parties acknowledge that the July 29 A/R Amount set forth in the Purchaser
Statement may be based on Purchaser’s assumption that the amount of the Closing
Accounts Receivable as reflected in the Company’s books and records on the
Closing Date or in the Seller Statement, as applicable, is correct and that in
any Notice of Disagreement which may be delivered by the Purchaser pursuant to
paragraph (b) below, Purchaser may revise its calculation of the July 29 A/R
Amount to reflect the effect thereon of any disagreement raised by Purchaser
with respect to the Closing Accounts Receivable as set forth in the Seller
Statement. Seller and Seller’s independent auditors may participate in the
preparation of the Purchaser Statement; provided, however, that Seller
acknowledges that Purchaser shall have the primary responsibility and authority
for preparing the Purchaser Statement.
 
 
2

--------------------------------------------------------------------------------


 
 
(b)   During the 30-day period following the later of the date of Purchaser’s
receipt of the Seller Statement and the date of Seller’s receipt of the
Purchaser Statement (such later date, the “Trigger Date”), each party and its
independent auditors shall be permitted to review the working papers relating to
the Statement prepared by the other party and each party shall provide to the
other party and its independent auditors reasonable access to its personnel,
properties, books and records relevant for such purpose. Each Statement shall
become final and binding upon the parties on the 30th day following the Trigger
Date, unless the party that received such Statement gives written notice of its
disagreement with such Statement (a “Notice of Disagreement”) to the party that
prepared such Statement prior to such 30th day following the Trigger Date. Any
Notice of Disagreement shall (i) specify in reasonable detail the nature of any
disagreement so asserted, (ii) only include disagreements based on mathematical
errors or (A) in the case of a disagreement by Purchaser with the Seller
Statement, based on Closing Tangible Net Worth or Closing Accounts Receivable
not being calculated in accordance with this Section 1.04 (and Purchaser may
revise its calculation of the July 29 A/R Amount set forth originally in the
Purchaser Statement to reflect the effect thereon of any such disagreement with
respect to the calculation of Closing Accounts Receivable set forth in the
Seller Statement), or (B) in the case of a disagreement by Seller with the
Purchaser Statement, based on the July 29 A/R Amount not being calculated in
accordance with this Section 1.04, and (iii) be accompanied by a certificate of
such party that it has complied with Section 1.04(e). If a Notice of
Disagreement with respect to either Statement is received by the party that
prepared such Statement in a timely manner, then such Statement (as revised in
accordance with this sentence) shall become final and binding upon Seller and
Purchaser on the earlier of (A) the date Seller and Purchaser resolve in writing
any differences they have with respect to the matters specified in the Notice of
Disagreement and (B) the date any disputed matters are finally resolved in
writing by the Accounting Firm. During the 30-day period following the delivery
of a Notice of Disagreement, Seller and Purchaser shall seek in good faith to
resolve in writing any differences that they may have with respect to the
matters specified in the Notice of Disagreement. During such period the party
that prepared the relevant Statement and its auditors shall have access to the
personnel, properties, books and records of the party that delivered the Notice
of Disagreement and the working papers of such party (and, if they have
participated in such party’s preparation of the Notice of Disagreement, the
working papers of such party’s auditors prepared in connection with their review
of the Notice of Disagreement). At the end of such 30-day period, Seller and
Purchaser shall submit to an independent accounting firm (the “Accounting Firm”)
for arbitration any and all matters that remain in dispute and were properly
included in the Notice of Disagreement. The Accounting Firm shall be Ernst &
Young LLP or, if such firm is unable or unwilling to act or has at that time or
at any time within the preceding twelve months had any not insignificant
retention by either Purchaser or Seller or their affiliates, such other
nationally recognized independent public accounting firm as shall be agreed upon
by the parties hereto in writing (if the parties are unable to agree, Seller and
Purchaser shall each select a nationally recognized independent public
accounting firm and those two firms shall select a third such firm, in which
event the “Accounting Firm” shall mean the third such firm). Seller and
Purchaser shall instruct the Accounting Firm to render its decision by selecting
either the position of Seller or Purchaser as to each
 
 
 
3

--------------------------------------------------------------------------------


 
 
 
matter submitted to the Accounting Firm, and the Accounting Firm shall not be
permitted to reach a decision as to any matter other than the position of Seller
or Purchaser. Seller and Purchaser agree to use reasonable efforts to cause the
Accounting Firm to render a decision resolving the matters submitted to the
Accounting Firm within 30 days following submission. Judgment may be entered
upon the determination of the Accounting Firm in any court having jurisdiction
over the party against which such determination is to be enforced. Except as
provided in the next sentence, the cost of any arbitration (including the fees
and expenses of the Accounting Firm and reasonable attorney fees and expenses of
the parties) pursuant to this Section 1.04 shall be borne by Purchaser and
Seller in inverse proportion as they may prevail on the value of the matters
determined by the Accounting Firm, which proportionate allocations shall also be
determined by the Accounting Firm at the time the determination of the
Accounting Firm is rendered on the merits of the matters submitted to it. The
fees and disbursements of Seller’s independent auditors incurred in connection
with their review of the Statements and preparation, review or resolution of any
Notice of Disagreement shall be borne by Seller, and the fees and disbursements
of Purchaser’s independent auditors incurred in connection with their review of
the Statements and the preparation, review or resolution of any Notice of
Disagreement shall be borne by Purchaser.
 
(c)    The Purchase Price shall be (i) increased by the amount by which Closing
Tangible Net Worth exceeds $27,661,000 (the “TNW Amount”), provided that the
Purchase Price shall not be increased by more than $3,750,000 pursuant to this
clause (i), (ii) decreased by the amount by which Closing Tangible Net Worth is
less than the TNW Amount, and (iii) if the Closing occurs prior to 11:59 p.m. on
July 22, 2005, increased by the Applicable Percentage of the amount by which the
July 29 A/R Amount exceeds Closing Accounts Receivable, provided that the
Purchase Price shall not be increased by more than $2,500,000 pursuant to this
clause (iii) (the Purchase Price as so increased or decreased pursuant to
clauses (i), (ii) and (iii) shall hereinafter be referred to as the “Adjusted
Purchase Price”).  If the Closing Date Amount is less than the Adjusted Purchase
Price, Purchaser shall, and if the Closing Date Amount is more than the Adjusted
Purchase Price, Seller shall, within 10 business days after the first date on
which both Statements have become final and binding on the parties, make payment
by wire transfer in immediately available funds of the amount of such
difference, together with interest thereon at a rate equal to the rate of
interest from time to time announced publicly by Citibank, N.A. as its prime
rate, calculated on the basis of the actual number of days elapsed divided by
365, from (x) the Closing Date to the date of payment, in the case of any such
difference attributable to the difference between Seller’s estimate delivered
prior to the Closing pursuant to Section 1.03(b) of the adjustments set forth in
clauses (i) and (ii) of the foregoing sentence and the final determination
thereof, and (y) from July 29, 2005 to the date of payment, in the case of any
such difference attributable to the adjustment set forth in clause (iii) of the
foregoing sentence.
 
(d)    The term “Tangible Net Worth” means Total Tangible Assets minus Total
Liabilities. The term “Total Tangible Assets” means the consolidated total
assets of the Company and its consolidated subsidiaries after deducting
consolidated goodwill and other intangible assets, net, of the Company and its
consolidated subsidiaries, the term “Total Liabilities” means the consolidated
total liabilities of the Company and its
 
 
4

--------------------------------------------------------------------------------


 
 
consolidated subsidiaries, and the term “Accounts Receivable” means the
consolidated accounts receivable (net of allowance for doubtful accounts and
sales returns) of the Company and its subsidiaries, in each case calculated in
the same way, using the same methodologies, practices, accounting applications,
assumptions and method of applying estimates, as such line items on the Audited
Balance Sheet (whether or not doing so is in accordance with United States
generally accepted accounting principles (“GAAP”)), except that (i) amounts
attributable to Income Taxes for the Pre-Closing Tax Period, cash and cash
equivalents, indebtedness and other accounts payable owing to Seller or any of
its affiliates, accounts receivable owing from Seller or any of its affiliates
and amounts attributable to the Retention Program shall be excluded in
determining Total Tangible Assets and Total Liabilities and (ii) the reserve for
Pre-Closing Health Care Claims will equal $1,100,000 in determining Total
Liabilities. The accrued pension liability included in the Total Liabilities set
forth in the Statement shall be no less than the unfunded Accumulated Benefit
Obligation, within the meaning of Statement of Financial Accounting Standards
87, as reflected in the Audited Balance Sheet plus any accruals for the net
periodic benefits less any contributions made during the period from January 1,
2005 to the Closing Date, and such liability shall not be reduced by any
unamortized or accumulated amounts. Solely for purposes of determining the July
29 A/R Amount, the allowance for doubtful accounts and sales returns used to
calculate Closing Accounts Receivable shall be carried forward without change to
calculate the July 29 A/R Amount. The foregoing principles are referred to in
this Agreement as the “Balance Sheet Principles”. The parties agree that the
adjustments contemplated by this Section 1.04 are intended to be based on
Tangible Net Worth as of the close of business on the day immediately preceding
the Closing Date and Accounts Receivable as of the close of business on each of
the day immediately preceding the Closing Date and July 29, 2005, measured, in
the case of Tangible Net Worth, using component items calculated in the same way
as such component items were calculated on the Audited Balance Sheet and, in the
case of Accounts Receivables, calculated in the same way as Accounts Receivable
are calculated on the Audited Balance Sheet (except that in the case of the July
29 A/R Amount, the allowance for doubtful accounts and sales returns used to
calculate Closing Accounts Receivable shall be carried forward without change to
calculate the July 29 A/R Amount), and, accordingly, any items on or omissions
from the Audited Balance Sheet that are based upon errors of fact or
mathematical errors or that are not in accordance with GAAP shall be carried
forward for purposes of calculating Closing Tangible Net Worth, Closing Accounts
Receivable and the July 29 A/R Amount. The scope of the disputes to be resolved
by the Accounting Firm shall be limited to whether such calculation was done in
accordance with the Balance Sheet Principles, and whether there were
mathematical errors in the applicable Statement, and the Accounting Firm is not
to make any other determination, including any determination as to whether GAAP
was followed for the Audited Balance Sheet or the applicable Statement or as to
whether the TNW Amount is correct. Schedule 1.04(d) sets forth an illustrative
calculation of Tangible Net Worth as of December 31, 2004.
 
The term “Applicable Percentage” means the percentage set forth in the table
below under the column heading “Applicable Percentage” opposite the period or
the date set forth in the table below during or on which the Closing occurs:
 
 
 
5

--------------------------------------------------------------------------------


 
 
Period or Date
Applicable Percentage
On or prior to July 12, 2005
80%
July 13, 2005
75%
July 14, 2005
70%
July 15, 2005
65%
July 16, 2005
65%
July 17, 2005
65%
July 18, 2005
60%
July 19, 2005
55%
July 20, 2005
50%
July 21, 2005
45%
July 22, 2005
40%
July 23, 2005 and thereafter
0%



(e)   During the period from and after Closing through the resolution of any
adjustment to the Purchase Price contemplated by this Section 1.04, Purchaser
shall not, and from the date hereof until Closing, Seller shall not (except
(i) in each case as required by GAAP and (ii) in the case of Purchaser, as
required by Purchaser accounting policies and practices at the time, provided in
the case of this clause (ii) that such actions do not make impossible or
impracticable the calculation of any adjustment to the Purchase Price as
contemplated by this Section 1.04), take any action with respect to the
accounting books and records of the Company on which either Statement is to be
based that are not consistent with the Company’s past practices. Without
limiting the generality of the foregoing, during such periods no changes shall
be made in any reserve or other account existing as of the date of the Audited
Balance Sheet except as a result of events occurring after the date of the
Audited Balance Sheet and, in such event, only in a manner consistent with past
practices and as required by GAAP. Purchaser shall cause the Company and the
Subsidiaries to cooperate in the preparation of the Seller Statement, including
providing customary certifications, including management representation letters,
to Seller’s independent auditors. If the Closing occurs prior to 11:59 p.m. on
July 22, 2005, from the Closing to the close of business on July 29, 2005,
Purchaser shall cause Accounts Receivable management and collection to be
conducted in the usual, regular and ordinary course in substantially the same
manner as previously conducted.
 
(f)   During the period of time from and after the Closing Date through the
resolution of any adjustment to the Purchase Price contemplated by this
Section 1.04, Purchaser shall afford, and shall cause the Company to afford, to
Seller and any accountants, counsel or financial advisers retained by Seller in
connection with any adjustment to the Purchase Price contemplated by this
Section 1.04, reasonable access during normal business hours to all the
properties, books, contracts, personnel and records of the Company and the
Subsidiaries relevant to the adjustment contemplated by this Section 1.04.
 
 
6

--------------------------------------------------------------------------------


 
 
ARTICLE II  
 
Representations and Warranties
Relating to Seller and the Shares
 
Except as set forth on the Disclosure Schedule attached hereto (the “Disclosure
Schedule”) in accordance with Section 10.05(a), Seller hereby represents and
warrants to Purchaser as follows:
 
SECTION 2.01.   Organization, Standing and Power. Seller is duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has full corporate power and authority and possesses all governmental
franchises, licenses, permits, authorizations and approvals necessary to enable
it to own, lease or otherwise hold its properties and assets, including the
Shares, and to conduct its businesses as presently conducted, other than such
franchises, licenses, permits, authorizations and approvals the lack of which
have not had and would not be reasonably likely to have a material adverse
effect on the ability of Seller to consummate the Acquisition (a “Seller
Material Adverse Effect”).
 
SECTION 2.02.   Authority; Execution and Delivery; Enforceability. Seller has
full corporate power and authority to execute this Agreement and the other
agreements and instruments to be executed and delivered in connection with this
Agreement (the “Ancillary Agreements”) to which it is, or is specified to be, a
party and to consummate the Acquisition and the other transactions contemplated
hereby and thereby. The execution and delivery by Seller of this Agreement and
the Ancillary Agreements to which it is, or is specified to be, a party and the
consummation by Seller of the Acquisition and the other transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate action. Seller has duly executed and delivered this Agreement and at
or prior to the Closing will have duly executed and delivered each Ancillary
Agreement to which it is, or is specified to be, a party, and this Agreement
constitutes, and each Ancillary Agreement to which it is, or is specified to be,
a party will after the Closing constitute, its legal, valid and binding
obligation, enforceable against it in accordance with its terms.
 
SECTION 2.03.   No Conflicts; Consents. Except as set forth in Schedule 2.03,
the execution and delivery by Seller of this Agreement do not, the execution and
delivery by Seller of each Ancillary Agreement to which it is, or is specified
to be, a party will not, and the consummation of the Acquisition and the other
transactions contemplated hereby and thereby and compliance by Seller with the
terms hereof and thereof will not conflict with, or result in any violation of
or default (with or without notice or lapse of time, or both) under, or give
rise to a right of termination, cancelation or acceleration of any obligation or
to loss of a material benefit under, or result in the creation of any Lien upon
any of the properties or assets of Seller under, any provision of (i) the
certificate of incorporation or by-laws of Seller, (ii) any contract, lease,
license, indenture or other agreement (a “Contract”) to which Seller is a party
or by which any of its properties or assets is bound or (iii) any judgment,
order or decree (“Judgment”) or statute, law, ordinance, rule or regulation or
other pronouncement of a
 
 
7

--------------------------------------------------------------------------------


 
Governmental Entity having the effect of law (“Applicable Law”) applicable to
Seller or its properties or assets, other than, in the case of clauses (ii) and
(iii) above, any such items that have not had and would not be reasonably likely
to have, individually or in the aggregate, a Seller Material Adverse Effect. No
material consent, approval, license, permit, order or authorization (“Consent”)
of, or registration, declaration or filing with, any Federal, state, local or
foreign government or any court of competent jurisdiction, administrative agency
or commission or other governmental authority or instrumentality, domestic or
foreign (a “Governmental Entity”), is required to be obtained or made by or with
respect to Seller in connection with the execution, delivery and performance of
this Agreement or any Ancillary Agreement or the consummation of the Acquisition
or the other transactions contemplated hereby and thereby, other than (A)
compliance with and filings under the Hart-Scott-Rodino Antitrust Improvements
Act of 1976 (the “HSR Act”), (B) compliance with and filings under Section 13(a)
of the Securities Exchange Act of 1934 (the “Exchange Act”), (C) filings of
termination statements and mortgage releases in connection with the release by
the lenders under the Credit Facilities of all Liens securing the Credit
Facilities upon the Shares and the assets of the Company and the Subsidiaries,
and (D) those that may be required solely by reason of Purchaser’s (as opposed
to any other third party’s) participation in the Acquisition and the other
transactions contemplated hereby and by the Ancillary Agreements.
 
SECTION 2.04.   The Shares. Seller has good and valid title to the Shares, free
and clear of all Liens except as set forth in Schedule 2.04. Assuming Purchaser
has the requisite power and authority to be the lawful owner of the Shares, upon
delivery to Purchaser at the Closing of certificates representing the Shares,
duly endorsed by Seller for transfer to Purchaser, and upon Seller’s receipt of
the Closing Date Amount, good and valid title to the Shares will pass to
Purchaser, free and clear of any Liens, other than those arising from acts of
Purchaser or its affiliates. Other than this Agreement, except as set forth in
Schedule 2.04, the Shares are not subject to any voting trust agreement or other
Contract restricting or otherwise relating to the voting, dividend rights or
disposition of such Shares.
 
ARTICLE III  
 
Representations and Warranties
Relating to The Company
 
Except as set forth on the Disclosure Schedule in accordance with
Section 10.05(a), Seller hereby represents and warrants to Purchaser as follows:
 
SECTION 3.01.   Organization and Standing; Books and Records.  (a) Schedule
3.01(a) sets forth a list of each subsidiary of the Company (each, a
“Subsidiary”). Each of the Company and the Subsidiaries is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, which jurisdiction is set forth in
Schedule 3.01(a). Each of the Company and the Subsidiaries has full corporate
power and authority and possesses all governmental franchises, licenses,
permits, authorizations and approvals necessary to enable it to own, lease or
otherwise hold its properties and assets and to carry on its
 
 
 
8

--------------------------------------------------------------------------------


 
 
business as presently conducted, other than such franchises, licenses, permits,
authorizations and approvals the lack of which has not had and would not be
reasonably likely to have, individually or in the aggregate, a Company Material
Adverse Effect. Each of the Company and the Subsidiaries is duly qualified and
in good standing to do business as a foreign corporation in each jurisdiction in
which the conduct or nature of its business or the ownership, leasing or holding
of its properties makes such qualification necessary, except such jurisdictions
where the failure to be so qualified or in good standing would not be reasonably
likely to have, individually or in the aggregate, a Company Material Adverse
Effect. A list of the jurisdictions in which the Company and the Subsidiaries
are so qualified is set forth in Schedule 3.01(a).
 
(b)   The Company has delivered to Purchaser true and complete copies of (i) the
certificate of incorporation and by-laws, each as amended to date, of the
Company and (ii) the comparable governing instruments, each as amended to date,
of each Subsidiary.
 
SECTION 3.02.   Capital Stock of the Company and the Subsidiaries.  (a) The
authorized capital stock of the Company consists of (i) 10,000,000 shares of
Class A Common Stock, par value $.01 per share, of which 2,137,591 shares,
constituting the Shares, are issued and outstanding, (ii) 1,000,000 shares of
Class B Common Stock, par value $.01 per share, which are unissued and
(iii) 5,000,000 shares of Class C Common Stock, par value $.01 per share, which
are unissued. Except for the Shares, there are no shares of capital stock or
other equity securities of the Company issued, reserved for issuance or
outstanding. Schedule 3.02(i) sets forth for each Subsidiary the amount of its
authorized capital stock or other equity interests, the amount of its
outstanding capital stock or other equity interests and the record and
beneficial owners of its outstanding capital stock or other equity interests.
Except as set forth in Schedule 3.02(a), there are no shares of capital stock or
other equity interests of any Subsidiary issued, reserved for issuance or
outstanding. The Shares are duly authorized, validly issued, fully paid and
nonassessable and not subject to or issued in violation of any purchase option,
call option, right of first refusal, preemptive right, subscription right or any
similar right under any provision of the Minnesota Business Corporation Act, the
certificate of incorporation or by-laws of the Company or any Contract to which
the Company is a party or otherwise bound. All the outstanding shares of capital
stock or other equity interests of each Subsidiary have been duly authorized and
validly issued, are fully paid and nonassessable and are not subject to or
issued in violation of any purchase option, call option, right of first refusal,
preemptive right, subscription right or any similar right under any provision of
the Minnesota Business Corporation Act, the Delaware General Corporation Law or
any other Applicable Law, the certificate of incorporation or by-laws (or
comparable governing instruments) of such Subsidiary or any Contract to which
such Subsidiary is a party or otherwise bound. The Company has good and valid
title to all such shares and interests, free and clear, except as set forth in
Schedule 3.02(a), of all Liens. There are no outstanding bonds, debentures,
notes or other indebtedness of the Company or any Subsidiary having the right to
vote (or convertible into, or exchangeable for, securities having the right to
vote) on any matters on which holders of Shares or shares of capital stock of or
other equity interests of any Subsidiary may vote (“Voting Company Debt”). There
are no outstanding options,
 
 
9

--------------------------------------------------------------------------------


 
 
warrants, rights, convertible or exchangeable securities, “phantom” stock
rights, stock appreciation rights, stock-based performance units or Contracts to
which the Company or any Subsidiary is a party or by which any of them is bound
(i) obligating the Company or any Subsidiary to issue, deliver or sell, or cause
to be issued, delivered or sold, additional shares of capital stock or other
equity interests in, or any security convertible or exercisable for or
exchangeable into any capital stock of or other equity interest in, the Company
or of any Subsidiary or any Voting Company Debt, (ii) obligating the Company or
any Subsidiary to issue, grant, extend or enter into any such option, warrant,
call, right, security or Contract or (iii) that give any person the right to
receive any economic benefit or right similar to or derived from the economic
benefits and rights occurring to holders of Shares or any such capital stock or
other equity interests.
 
(b)   Except for its interests in the Subsidiaries, the Company does not own,
directly or indirectly, any capital stock, membership interest, partnership
interest or other equity interest in any person.
 
SECTION 3.03.   No Conflicts; Consents. The execution and delivery by Seller of
this Agreement do not, the execution and delivery by Seller of each Ancillary
Agreement to which it is, or is specified to be, a party will not, and the
consummation of the Acquisition and the other transactions contemplated hereby
and thereby and compliance by Seller with the terms hereof and thereof will not
conflict with, or result in any violation of or default (with or without notice
or lapse of time, or both) under, or give rise to a right of termination,
cancelation or acceleration of any obligation or to loss of a material benefit
under, or result in the creation of any Lien upon any of the properties or
assets of the Company or any Subsidiary under, any provision of (i) the
certificate of incorporation or by-laws (or the comparable governing
instruments) of the Company or any Subsidiary, (ii) any Contract to which the
Company or any Subsidiary is a party or by which any of their respective
properties or assets is bound or (iii) any Judgment or Applicable Law applicable
to the Company or any Subsidiary or their respective properties or assets, other
than, in the case of clauses (ii) and (iii) above, any such items that have not
had and would not reasonably be likely to have, individually or in the
aggregate, a Company Material Adverse Effect. No material Consent of, or
registration, declaration or filing with, any Governmental Entity is required to
be obtained or made by or with respect to the Company or any Subsidiary in
connection with the execution, delivery and performance of this Agreement or any
Ancillary Agreement or the consummation of the Acquisition or the other
transactions contemplated hereby and thereby, other than (A) compliance with and
filings under the HSR Act, (B) compliance with and filings under Section 13(a)
of the Exchange Act, (C) filings of termination statements and mortgage releases
in connection with the release by the lenders under the Credit Facilities of all
Liens securing the Credit Facilities upon the Shares and the assets of the
Company and the Subsidiaries, and (D) those that may be required solely by
reason of Purchaser’s (as opposed to any other third party’s) participation in
the Acquisition and the other transactions contemplated hereby and by the
Ancillary Agreements.
 
SECTION 3.04.   Financial Statements. (a)  Schedule 3.04(a) sets forth the
audited consolidated balance sheet of the Company as of December 31, 2004 (the
“Audited Balance Sheet”) and the audited consolidated statements of income and
cash
 
 
10

--------------------------------------------------------------------------------


 
 
flows of the Company for the year ended December 31, 2004 together with the
report thereon from Deloitte & Touche LLP (such financial statements, the
“Audited Financial Statements”). The Audited Financial Statements have been
prepared in conformity with GAAP consistently applied (except in each case as
described in the notes thereto) and on that basis fairly present the
consolidated financial condition, results of operations and cash flows of the
Company as of and for the year ended December 31, 2004.
 
(b)   Schedule 3.04(b) sets forth the unaudited consolidated balance sheet of
the Company as of March 31, 2005 (the “Unaudited Balance Sheet”) and the
unaudited consolidated statements of income and cash flows of the Company for
the three months ended March 31, 2005 (such financial statements, the “Unaudited
Financial Statements”). The Unaudited Financial Statements have been prepared in
conformity with GAAP consistently applied (except as described in the notes
thereto) and on that basis fairly presents (subject to normal, recurring
year-end audit adjustments) the consolidated financial condition and results of
operations of the Company as of and for the three months ended March 31, 2005.
 
(c)   The Company and the Subsidiaries do not have any liabilities or
obligations of a nature required by GAAP to be reflected on a consolidated
balance sheet of the Company or in the notes thereto that have had or would
reasonably be likely to have, individually or in the aggregate, a Company
Material Adverse Effect, except (i) as disclosed, reflected or reserved against
in the Audited Balance Sheet and the notes thereto or in the Unaudited Balance
Sheet, (ii) for items set forth in Schedule 3.04(c) and (iii) for liabilities
and obligations incurred in the ordinary course of business consistent with past
practice since the date of the Unaudited Balance Sheet and not in violation of
this Agreement.
 
(d)   The Company and the Subsidiaries maintain accurate books and records
reflecting their respective material assets and liabilities and maintain proper
and adequate internal accounting controls which are intended to provide
assurance that: (i) material transactions are executed with management’s
authorization; (ii) material transactions are recorded as necessary to permit
preparation of the consolidated financial statements of WRC Media Inc. (“Seller
Parent”) and to maintain accountability for Seller Parent’s consolidated assets;
(iii) access to Seller Parent’s material assets is permitted only in accordance
with management’s authorization; and (iv) the reporting of Seller Parent’s
material assets is compared with existing assets at regular intervals.
 
SECTION 3.05.   Assets Other than Real Property Interests, Intellectual Property
and Contracts. (a) The Company or a Subsidiary has good and valid title to all
the assets reflected on the Unaudited Balance Sheet or thereafter acquired,
other than those disposed of since the date of the Unaudited Balance Sheet in
the ordinary course of business consistent with past practice, in each case free
and clear of all mortgages, liens, security interests, easements, leases,
subleases, rights of way, options or encumbrances of any kind (collectively,
“Liens”), except (i) such Liens as are set forth in Schedule 3.05(a),
(ii) mechanics’, carriers’, workmen’s, repairmen’s or other like Liens arising
or incurred in the ordinary course of business, Liens arising under original
purchase price conditional sales contracts and equipment leases with third
parties and Liens for Taxes that are not
 
 
 
11

--------------------------------------------------------------------------------


 
 
due and payable or that may thereafter be paid without penalty and (iii) Liens
the existence of which is referred to in the notes to the Audited Balance Sheet
(the Liens described in clauses (ii) and (iii) above, together with the Liens
referred to in clause (ii) of Section 3.06, are referred to collectively as
“Permitted Liens”).
 
(b)   This Section 3.05 does not relate to real property or interests in real
property, such items being the subject of Section 3.06, to Intellectual
Property, such items being the subject of Section 3.07, or to Contracts, such
items being the subject of Section 3.08.
 
SECTION 3.06.   Real Property. Neither the Company nor any of the Subsidiaries
owns any real property or interests in real property in fee. Schedule 3.06 sets
forth a complete list of all real property and interests in real property leased
by the Company or any Subsidiary (individually, a “Leased Property”, and the
lease, sublease or other agreement pursuant to which it is occupied by the
Company or the applicable Subsidiary, and all amendments thereto, individually,
a “Lease”). The Company or the applicable Subsidiary has good and valid title to
the leasehold estates in the Leased Property created by the Leases, subject to
(i) Permitted Liens, (ii) other imperfections of title or encumbrances, if any,
that do not materially impair, and could not reasonably be expected materially
to impair, the continued use and operation of the assets to which they relate in
the conduct of the business of the Company and the Subsidiaries as presently
conducted, (iii) subleases and similar agreements also listed in Schedule 3.06
and (iv) Liens that have been placed by any developer, landlord or other third
party on any Leased Property and subordination or similar agreements relating
thereto. Neither the Company nor any Subsidiary has granted a Lien on its
leasehold estate in any Leased Property, other than any Lien granted in such
Lease to the landlord thereunder for any rent which may become delinquent. True
and complete copies of the Leases have been made available to Purchaser for
review. Except as set forth in Schedule 3.06, all of the Leases are valid,
binding and in full force and effect in all material respects and are
enforceable by the Company or the applicable Subsidiary in accordance with their
terms subject, as to enforcement, to applicable bankruptcy, insolvency,
moratorium, reorganization or similar laws affecting creditors’ rights generally
and to general equitable principles. Except as set forth in Schedule 3.06
Seller, as of the date of this Agreement the Company and the Subsidiaries have
performed all material obligations required to be performed by them under the
Leases and are not in material default under any Lease, and to the knowledge of
Seller, no other party to any Lease is in material default thereunder. Each
Leased Property is in materially good condition and repair, ordinary wear and
tear excepted.
 
SECTION 3.07.   Intellectual Property. (a) Schedule 3.07 sets forth a true and
complete list of all material Intellectual Property, used by the Company or any
Subsidiary (the “Company Intellectual Property”). With respect to any Company
Intellectual Property that is registered by the Company or any Subsidiary or
subject to an application for registration filed by the Company or any
Subsidiary (“Company-Owned Intellectual Property”), Schedule 3.07 sets forth a
list of the owner, the title or mark, registration or application number, and
the jurisdiction where registered or sought to be registered. The Company or a
Subsidiary is the owner or licensee of, and/or has the right
 
 
 
12

--------------------------------------------------------------------------------


 
 
to use in the ordinary course of its business, without payment to any other
person in the case of Company-Owned Intellectual Property (except as set forth
in Schedule 3.07), all the Company Intellectual Property and the consummation of
the Acquisition and the other transactions contemplated hereby does not and will
not conflict with, alter or impair any such rights.
 
(b)   Except as set forth on Schedule 3.07:
 
(i)   The Company and the Subsidiaries are the sole owners of, and have all
right, title and interest in and to, all of the Company-Owned Intellectual
Property and all material unregistered Intellectual Property of the Company and
the Subsidiaries, free and clear of all Liens (other than Permitted Liens.
 
(ii)   All material unexpired registrations and applications for the
Company-Owned Intellectual Property listed on Schedule 3.07 are valid and in
full force and effect, as applicable; all necessary registration, maintenance
and/or renewal fees in connection therewith have been paid; all necessary
documents and certificates in connection therewith have been filed with the
relevant agencies; and all known material defects or errors in record title have
been corrected.
 
(iii)   There are no settlements, forbearances to sue, consent judgments or
orders, co-existence agreements or similar obligations, other than license
agreements entered into in the ordinary course of business, that restrict any
rights of the Company or the Subsidiaries to use the Company Intellectual
Property or restrict the business of the Company and the Subsidiaries which were
entered into or undertaken to accommodate the Intellectual Property rights of
any other person.
 
(c)   The Company and the Subsidiaries have taken reasonable security measures
to protect and preserve the confidentiality and value of their Confidential
Information.
 
(d)   The Software used by the Company and the Subsidiaries for their internal
operations does not use any material amount of open source Software.
 
(e)   Except (i) as set forth in Schedules 3.07 and 3.08, (ii) for nonexclusive
licenses to end-users and permissions to quote issued in the ordinary course of
business and (iii) for licenses between the Company and one or more
Subsidiaries: (x) neither the Company nor any of the Subsidiaries has granted
any material license of any kind relating to Company Intellectual Property or
the marketing or distribution thereof; (y) neither the Company nor any of the
Subsidiaries is bound by or a party to any material Contract relating to the
Intellectual Property of any other person for the use of such Intellectual
Property in the conduct of the business of the Company and the Subsidiaries,
except for license agreements relating to Software licensed to the Company or a
Subsidiary in the ordinary course of business, and works published under license
as
 
 
 
13

--------------------------------------------------------------------------------


 
opposed to pursuant to a grant or assignment of rights; (z) to the knowledge of
Seller, the conduct of the business of the Company and the Subsidiaries as
presently conducted does not violate, conflict with or infringe in any material
respect the Intellectual Property of any other person, and no person is engaging
in any activity that infringes in any material respect any Company Intellectual
Property; (xx) no claims are pending against the Company or any Subsidiary by
any person with respect to the ownership, validity, enforceability,
effectiveness or use in the business of the Company and the Subsidiaries of any
Company Intellectual Property and (yy) during the past twelve months none of
Seller, the Company or the Subsidiaries has received any written communication
alleging that the Company or any Subsidiary infringed any rights relating to
Intellectual Property of any person.
 
(f)   To the knowledge of Seller, no product, service, publication or
advertising, marketing or promotional material of the Company or the
Subsidiaries includes any defamatory statement or material that violates any
rights of publicity or privacy of any person.
 
(g)   Definitions.
 
(i)   In this Agreement “Intellectual Property” means any patent (including all
reissues, divisions, continuations and extensions thereof), patent application,
patent right, trademark, trademark registration, trademark application, service
mark, service mark application, service mark registration, trade dress, logo,
trade name, business name, brand name, copyright, copyright registration or
domain name, including any goodwill associated with any of the foregoing,
Confidential Information, Software, web site content, database or any right to
any of the foregoing.
 
(ii)   In this Agreement “Software” means all computer software of any nature
whatsoever (including system software, application software, utility software,
web sites, security software, programming software, middleware and firmware,
modules and data files), in object and/or source code form as applicable.
 
(iii)   In this Agreement “Confidential Information” means confidential and
proprietary information, trade secrets, know-how, discoveries and inventions
(whether patentable or unpatentable and whether or not reduced to practice),
models, algorithms, processes and techniques, research and development
information, customer lists, supplier lists, ideas, technical data, designs,
drawings and specifications, to the extent any or all of the foregoing are not
generally known in the industry.
 
SECTION 3.08.   Contracts. (a) Except as set forth in Schedule 3.08(a), neither
the Company nor any Subsidiary is a party to or bound by any:
 
 
 
14

--------------------------------------------------------------------------------


 
 
(i)   employment agreement or consulting agreement with a natural person that in
either case has an aggregate future liability in excess of $75,000 and is not
terminable by the Company or a Subsidiary by notice of not more than 60 days for
a cost of less than $75,000;
 
(ii)   collective bargaining agreement or other contract with any labor
organization, union or association;
 
(iii)   Contract containing a covenant not to compete, or other covenant
restricting the development, manufacture, marketing or distribution of products
and services of the Company or any Subsidiary, that limits the conduct of the
business of the Company and its Subsidiaries as presently conducted (other than
limitations or restrictions applicable to goods, services or rights to any
Intellectual Property procured pursuant to such Contract);
 
(iv)   Contract with (A) Seller or any affiliate of Seller (other than the
Company or a Subsidiary), (B) any person who since January 1, 2000 has been an
officer, director or employee of the Company, a Subsidiary, Seller or any
affiliate of Seller (other than employment agreements or consulting agreements
with natural persons covered by clause (i) above) or (C) PRIMEDIA Inc.;
 
(v)   lease, sublease or similar Contract with any person (other than the
Company or a Subsidiary) under which the Company or a Subsidiary is a lessor or
sublessor of, or makes available for use to any person (other than the Company
or a Subsidiary), (A) any Leased Property or (B) any portion of any premises
otherwise occupied by the Company or a Subsidiary;
 
(vi)   lease, sublease or similar Contract with any person (other than the
Company or a Subsidiary) under which (A) the Company or a Subsidiary is lessee
of, or holds or uses, any machinery, equipment, vehicle or other tangible
personal property owned by any person or (B) the Company or a Subsidiary is a
lessor or sublessor of, or makes available for use by any person, any tangible
personal property owned or leased by the Company or a Subsidiary, in any such
case which has an aggregate future liability or receivable, as the case may be,
in excess of $250,000 (exclusive of any indemnity obligation) and is not
terminable by the Company or a Subsidiary by notice of not more than 60 days for
a cost of less than $100,000;
 
(vii)   (A) continuing Contract for the future purchase of materials, supplies
or equipment (other than purchase contracts and orders for inventory in the
ordinary course of business consistent with past practice), (B) management,
service, consulting or other similar Contract or (C) advertising Contract, in
any such case which has a minimum or
 
 
 
15

--------------------------------------------------------------------------------


 
          

fixed aggregate liability to any person (other than the Company or a Subsidiary)
over the life of the Contract in excess of $100,000 and is not terminable by the
Company or a Subsidiary by notice of not more than 60 days for a cost of less
than $100,000;
 
(viii)   license, sublicense, option or other agreement relating in whole or in
part to the Company Intellectual Property (including any license or other
agreement under which the Company or a Subsidiary is licensee or licensor of any
Intellectual Property) other than licenses, sublicenses, options and other
agreements entered into in the ordinary course of business consistent with past
practice;
 
(ix)   Contract under which the Company or a Subsidiary has borrowed any money
from, or issued any note, bond, debenture or other evidence of indebtedness for
borrowed money to, any person (other than the Company or a Subsidiary) or any
other note, bond, debenture or other evidence of indebtedness for borrowed money
of the Company or a Subsidiary (other than in favor of the Company or a
Subsidiary);
 
(x)   Contract (including any so-called take-or-pay or keepwell agreements)
under which (A) any person other than the Company or a Subsidiary, has
guaranteed indebtedness, liabilities or obligations of the Company or a
Subsidiary or (B) the Company or a Subsidiary has guaranteed indebtedness,
liabilities or obligations of any person, other than the Company or another
Subsidiary (in each case other than endorsements for the purpose of collection
in the ordinary course of business);
 
(xi)   Contract under which the Company or a Subsidiary has, directly or
indirectly, made any advance, loan, extension of credit or capital contribution
to, or other investment in, any person (other than the Company or a Subsidiary
and other than extensions of trade credit in the ordinary course of business),
in any such case which, individually, is in excess of $100,000;
 
(xii)   material Contract granting a Lien upon any Leased Property or any other
asset, which Lien is not set forth in Schedule 3.05(a) or Schedule 3.06;
 
(xiii)   Contract providing for indemnification of any person with respect to
liabilities relating to any former business of the Company, a Subsidiary or any
predecessor person (other than any Contract to purchase insurance for the
benefit of any person);
 
(xiv)   Contract for the sale of any asset of the Company or a Subsidiary (other
than inventory sales in the ordinary course of business) or the grant of any
preferential rights to purchase any such asset or
 
 
16

--------------------------------------------------------------------------------


 
 
requiring the consent of any party to the transfer thereof, other than any such
Contract entered into in the ordinary course of business after the date of this
Agreement and not in violation of this Agreement;
 

(xv)   Contract providing for the services of any dealer, distributor, sales
representative, franchisee or similar representative involving the payment or
receipt over the life of such Contract in excess of $100,000 by the Company or a
Subsidiary; or
 
(xvi)   joint venture or partnership Contract (regardless of legal form).
 
(b)   All Contracts listed in Schedule 3.08(a) (the “Company Contracts”) are
valid, binding and in full force and effect and are enforceable by the Company
or the applicable Subsidiary in accordance with their terms (subject to
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and other laws affecting creditors’ rights generally, general
principles of equity and the discretion of courts in granting equitable
remedies), except to the extent any such Contract has expired pursuant to its
terms and except for such failures to be valid, binding, in full force and
effect or enforceable that have not had and would not reasonably be likely to
have, individually or in the aggregate, a Company Material Adverse Effect. The
Company or the applicable Subsidiary has performed all obligations required to
be performed by it to date under the Company Contracts, and it is not (with or
without the lapse of time or the giving of notice, or both) in breach or default
in any respect thereunder and, to the knowledge of Seller, no other party to any
Company Contract is (with or without the lapse of time or the giving of notice,
or both) in breach or default in any respect thereunder, except for such
noncompliance, breaches and defaults that have not had and would not reasonably
be likely to have, individually or in the aggregate, a Company Material Adverse
Effect. Complete and correct copies of all material Company Contracts, together
with all modifications and amendments thereto, have been made available to
Purchaser.
 
SECTION 3.09.   Insurance. The insurance policies maintained with respect to the
Company and the Subsidiaries and their respective assets and properties are set
forth on Schedule 3.09. All such policies are in full force and effect (other
than those expiring pursuant to their terms which have been replaced prior to
expiration), all premiums due and payable thereon have been paid (other than
retroactive or retrospective premium adjustments that are not yet, but may be,
required to be paid with respect to any period ending prior to the Closing
Date), and no notice of cancellation or termination has been received with
respect to any such policy which has not been replaced prior to the date of such
cancellation. Purchaser acknowledges that all such insurance policies will
terminate effective as of the close of business on the Closing Date and that
such termination shall not constitute a breach of this Section 3.09 or
Section 5.01.
 
SECTION 3.10.   Taxes. (a)  For purposes of this Agreement:
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.
 
 
 
17

--------------------------------------------------------------------------------


 
 
“Income Tax” or “Income Taxes” shall mean all Taxes based upon, measured by, or
calculated with respect to, (i) gross or net income or gross or net receipts or
profits (including any capital gains, minimum taxes and any Taxes on items of
tax preference, but not including sales, use, goods and services, real or
personal property transfer or other similar Taxes), (ii) multiple bases
(including, but not limited to, corporate franchise, doing business or
occupation Taxes) if one or more of the bases upon which such Tax may be based
upon, measured by, or calculated with respect to, is described in clause (i)
above or (iii) withholding taxes measured by, or calculated with respect to, any
payments or distributions (other than wages).
 
“Post-Closing Tax Period” shall mean any taxable period (or portion thereof)
that begins on or after and ends after the Closing Date.
 
“Pre-Closing Tax Period” shall mean all taxable periods (or portions thereof)
beginning before and ending on or before the Closing Date.
 
“Tax” or “Taxes” shall mean all Federal, foreign, state, county, local,
municipal and other taxes, assessments, duties or similar charges of any kind
whatsoever, including all corporate franchise, income, sales, use, ad valorem,
receipts, value added, profits, license, withholding, payroll, employment,
excise, premium, property, customs, net worth, capital gains, transfer, stamp,
documentary, social security, environmental, alternative minimum, occupation,
recapture and other taxes, and including all interest, penalties and additions
imposed with respect to such amounts, and all amounts payable pursuant to any
Contract with respect to Taxes.
 
“Tax Return” or “Tax Returns” shall mean all returns, declarations of estimated
tax payments, reports, estimates, information returns and statements, including
any related or supporting information with respect to any of the foregoing,
filed or to be filed with any Taxing Authority in connection with the
determination, assessment, collection or administration of any Taxes.
 
“Taxing Authority” shall mean any domestic, foreign, federal, national, state,
county or municipal or other local government, any subdivision, agency,
commission or authority thereof, or any quasi-governmental body exercising tax
regulatory authority.
 
(b)   (i) The Company and each Subsidiary, and any affiliated group, within the
meaning of Section 1504 of the Code, and any affiliated, consolidated, combined,
unitary or similar group for Tax purposes other than federal Income Tax purposes
of which the Company or any Subsidiary is a member (any such group, for federal
Income Tax or other Tax purposes, an “Affiliated Group”), has filed or caused to
be filed in a timely manner (within any applicable extension periods) all
material Tax Returns required to be filed by the Code or by other applicable Tax
laws, (ii) all such Tax Returns are correct and complete in all material
respects to the extent they relate to the Company and the Subsidiaries, (iii)
all material Taxes relating to the Company and the Subsidiaries with respect to
taxable periods covered by such material Tax Returns, and all other material
Taxes for which the Company or any Subsidiary is liable, whether or not
 
 
 
18

--------------------------------------------------------------------------------


 
reflected on a Tax Return, have been timely paid in full or will be timely paid
in full by the due date thereof and the provision for Taxes due (as opposed to
any reserve for deferred Taxes established to reflect temporary differences
between book and Tax income) on the most recent audited financial statements for
the Company reflect an adequate reserve for all Taxes payable by the Company and
the Subsidiaries for all taxable periods and portions thereof through the date
of such financial statements, (iv) there are no material Liens for Taxes with
respect to any of the assets or properties of the Company or any Subsidiary and
(v) the Company and the Subsidiaries have withheld and paid all material Taxes
required to have been withheld and paid in connection with amounts paid or owing
to any employee, former employee, creditor, independent contractor, shareholder,
affiliate, customer, supplier or other third party.
 
(c)   As of the date hereof, no material Tax Return of the Company, any
Subsidiary or any Affiliated Group of which the Company or any Subsidiary is a
member is under audit or examination by any Taxing Authority, and no written or
unwritten notice of such an audit or examination has been received by the
Company or any Subsidiary. No issues relating to Taxes were asserted in writing
by any Taxing Authority in any completed or current audit or examination that
would reasonably be expected to recur in a later taxable period. Neither the
Company nor any Subsidiary (or any Affiliated Group of which the Company or any
Subsidiary is a member) has participated in a “reportable transaction” within
the meaning of Treasury Regulations Section 1.6011-4(b) or a “potentially
abusive tax shelter” within the meaning of Section 6112(b) of the Code.
 
(d)   Each material deficiency resulting from any audit or examination relating
to Taxes of the Company or any Subsidiary (including Taxes attributable to an
Affiliated Group) by any Taxing Authority has been timely paid. The relevant
statute of limitations is closed with respect to the Federal Tax Returns of the
consolidated group of which the Company is a member for all years through 1999.
 
(e)   There are no outstanding agreements or waivers extending, or having the
effect of extending, the statutory period of limitation applicable to any
material Tax Returns required to be filed with respect to any Affiliated Group
of which the Company or any Subsidiary is a member.
 
(f)   Seller is not a “foreign person” within the meaning of Section 1445 of the
Code. Neither the Company nor any Subsidiary: (i) has made any payments, is
obligated to make any payments, or is a party to any agreement that under
certain circumstances could require it to make any payments, that are not
deductible under Section 280G of the Code; (ii) is a “United States real
property holding corporation” within the meaning of Section 897(c)(2) of the
Code; (iii) has participated in or cooperated with an international boycott
within the meaning of Section 999 of the Code; (iv) is a party to any joint
venture, partnership or other arrangement that is treated as a partnership for
federal Income Tax purposes; (v) has received or is subject to any written
ruling of a Taxing Authority related to Taxes or has entered into any written
and legally binding agreement with a Taxing Authority relating to Taxes; or
(vi) has waived any statute of limitations in respect of Taxes or agreed to any
extension of time with respect
 
 
 
19

--------------------------------------------------------------------------------


 
 
to a Tax assessment or deficiency. There are no accounting method changes, or
proposed or threatened accounting method changes, of the Company or any
Subsidiary that could give rise to an adjustment under Section 481 of the Code
for periods after the Closing Date. Neither the Company nor any Subsidiary has
any liability for Taxes of any person or entity other than the Company or such
Subsidiary (w) as a result of the Company or any Subsidiary being a member of an
Affiliated Group other than an Affiliated Group that includes the Seller or
(x) as a transferee or successor.
 
SECTION 3.11.   Proceedings. Schedule 3.11 sets forth a list of each suit,
action or proceeding (“Proceeding”) that is pending as of the date of this
Agreement or, to the knowledge of Seller, threatened in a writing received
within two years prior to (and which threat remains unresolved as of) the date
of this Agreement and that (a) involves a claim for more than $100,000,
(b) seeks any material injunctive relief with respect to the business of the
Company and the Subsidiaries or (c) seeks any legal restraint on or prohibition
against the transactions contemplated by this Agreement. Neither the Company nor
any Subsidiary is a party or subject to or in default under any material
Judgment. Except as set forth in Schedule 3.11, as of the date hereof, there is
no Proceeding by the Company or any Subsidiary pending against any other person.
 
SECTION 3.12.   Benefit Plans. (a) Schedule 3.12(a) contains a list of each
bonus, pension, profit sharing, deferred compensation, incentive compensation,
stock ownership, stock purchase, stock appreciation, restricted stock, stock
option, phantom stock, performance, retirement, thrift, savings, stock bonus,
cafeteria, paid time off, vacation, severance, termination, retention, change of
control, disability, death benefit, hospitalization, medical or other welfare
benefit or other plan or program, whether written or oral, for the benefit of a
single employee or more than one employee (a “Plan”), including each “employee
pension benefit plan” (as defined in Section 3(2) of ERISA, whether or not
subject to ERISA) (a “Pension Plan”) and “employee welfare benefit plan” (as
defined in Section 3(1) of ERISA, whether or not subject to ERISA) (a “Welfare
Plan”), in each case maintained or contributed to, or required to be maintained
or contributed to, by the Company or any other person or entity that, together
with the Company, is or was treated as a single employer under Section 414(b),
(c), (m) or (o) of the Code (each, together with the Company, a “Commonly
Controlled Entity”), for the benefit of any present or former director, officer
or employee of the Company or any Subsidiary (all the foregoing being herein
called “Benefit Plans”). Each Benefit Plan maintained and sponsored solely by
the Company and/or any Subsidiary or expressly assumed by Purchaser pursuant to
Applicable Law or this Agreement is referred to herein as a “Company Benefit
Plan”. Each Benefit Plan other than a Company Benefit Plan is referred to herein
as a “Seller Benefit Plan”. Seller has made available to Purchaser complete and
correct copies of (i) each Benefit Plan (or, in the case of any unwritten
Benefit Plans, descriptions thereof), (ii) the most recent annual report on Form
5500 (including all schedules and attachments thereto) filed with the Internal
Revenue Service with respect to each Benefit Plan (if any such report was
required by Applicable Law), (iii) the most recent summary plan description (or
similar document) for each Benefit Plan for which such a summary plan
description is required by Applicable Law or was otherwise provided to plan
participants or beneficiaries, (iv) each trust agreement and insurance or
annuity contract or other funding or financing arrangement relating to any
 
 
 
20

--------------------------------------------------------------------------------


 
 
Benefit Plan and (v) the most recent actuarial valuation report for each Company
Benefit Plan that is a defined benefit pension plan. 
 
(b)   Each of the WRC Media Inc. 401(k) plan (“Seller’s 401(k) Plan”) and each
Company Benefit Plan has been administered in all material respects in
accordance with its terms and is in compliance in all material respects with the
applicable provisions of ERISA, the Code, all other Applicable Laws and the
terms of all applicable collective bargaining agreements. Except as has not had
or could not reasonably be expected to have, individually or in the aggregate, a
Company Material Adverse Effect, there are no investigations by any Governmental
Entity, termination proceedings or other claims (except routine claims for
benefits payable under the Company Benefit Plans or Seller’s 401(k) Plan) or
Proceedings against or involving any Company Benefit Plan or Seller’s 401(k)
Plan that could give rise to any liability.
 
(c)   There has been no application for waiver or waiver of the minimum funding
standards imposed by Section 412 of the Code with respect to any Company Benefit
Plan that is a Pension Plan (a “Company Pension Plan”). No Company Pension Plan
has or had at any time during the current year an “accumulated funding
deficiency” within the meaning of Section 412(a) of the Code.
 
(d)   Each of Seller’s 401(k) Plan and each Company Pension Plan intended to be
qualified under Section 401(a) of the Code, and the trust (if any) forming a
part thereof, (i) has received a determination letter from the Internal Revenue
Service as to its qualification under Section 401(a) of the Code and to the
effect that each such trust is exempt from taxation under Section 501(a) of the
Code; no such determination letter has been revoked, and, to the knowledge of
Seller and the Company, revocation has not been threatened; and (ii) has at all
times during the past two years been so qualified. Seller has made available to
Purchaser a copy of the most recent determination letter received with respect
to Seller’s 401(k) Plan and each Company Pension Plan for which such a letter
has been issued.
 
(e)   Except as has not have and could not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect, no Commonly
Controlled Entity has incurred or would be reasonably expected to incur any
actual or contingent liability to the Pension Benefit Guaranty Corporation
(other than for the payment of premiums not yet due) that has not been fully
paid as of the date hereof.
 
(f)   No Commonly Controlled Entity is required to contribute to any
“multiemployer plan” (as defined in Section 4001(a)(3) of ERISA), no Benefit
Plan is a multiemployer plan, and no employee benefit plan (that would be
treated as a Benefit Plan if it were still in existence) has been terminated
within the six years prior to the date hereof, the liabilities of which have not
been satisfied in full.
 
(g)   No Company Benefit Plan that is a Welfare Plan provides benefits after
termination of employment, except where the cost thereof is borne entirely by
the former employee (or his eligible dependents or beneficiaries) or as required
by Section 4980B(f) of the Code or any similar Applicable Law.
 
 
21

--------------------------------------------------------------------------------


 
 
 
(h)   No employee of the Company or any Subsidiary will be entitled to any
additional compensation, severance or other benefits or any acceleration of the
time of payment or vesting of any compensation, severance or other benefits as a
result of the transactions contemplated by this Agreement (alone or in
combination with any other event). Neither the execution and delivery of this
Agreement, nor the consummation of any transaction contemplated by this
Agreement will trigger any funding (through a grantor trust or otherwise) of any
compensation, severance or other benefits under any Company Benefit Plan.
 
(i)   Except as disclosed on Schedule 3.12(i), no Company Benefit Plan is
described in Section 401(a)(1) of ERISA. The obligations under each such Company
Benefit Plan described in Section 401(a)(1) of ERISA are fully funded by assets
that are held in the “rabbi” trusts that are identified on Schedule 3.12(i).
 
SECTION 3.13.   Absence of Changes or Events. Since the date of the Unaudited
Balance Sheet, there has not been any Company Material Adverse Effect, nor has
there been any event that would be reasonably likely to have, individually or in
the aggregate, a Company Material Adverse Effect. Purchaser acknowledges that
there may have been or may be disruption to the Company’s and the Subsidiaries’
business as a result of the announcement by Seller of its intention to sell the
Company or the execution of this Agreement and the consummation of the
transactions contemplated hereby, and Purchaser acknowledges that such
disruptions do not and shall not constitute a breach of this Section 3.13 or
Section 5.01. Since the date of the Unaudited Balance Sheet, the business of the
Company and the Subsidiaries has been conducted in the ordinary course and in
substantially the same manner as previously conducted. Since the date of the
Unaudited Balance Sheet to the date of this Agreement, neither the Company nor
any Subsidiary has taken any action that, if taken after the date of this
Agreement, would constitute a breach of Section 5.01.
 
SECTION 3.14.   Compliance with Applicable Laws. (a)  The Company and the
Subsidiaries are in compliance with all Applicable Laws, except for instances of
noncompliance that have not had and would not reasonably be likely to have,
individually or in the aggregate, a Company Material Adverse Effect. None of
Seller, the Company and the Subsidiaries has received any written communication
during the past twelve months from a Governmental Entity that alleges that the
Company or a Subsidiary is not in compliance in any respect with any Applicable
Law, which allegation if proven would reasonably be likely to have, individually
or in the aggregate, a Company Material Adverse Effect. The Company and the
Subsidiaries are in material compliance with all governmental qualifications,
registrations, licenses, permits, approvals, consents or other authorizations
from a Governmental Entity (“Permits”) required for the operation of the
businesses of the Company and the Subsidiaries as currently conducted, except
for any failures to be in compliance that have not had and would not be
reasonably likely to have, individually or in the aggregate, a Company Material
Adverse Effect. This Section 3.14(a) does not relate to matters with respect to
Taxes, which are the subject of Section 3.10, or to environmental matters, which
are the subject of Section 3.14(b). 
 
 
22

--------------------------------------------------------------------------------


 
 
(b)   Except for matters that would not reasonably be likely to have a Company
Material Adverse Effect, (i) the Company and the Subsidiaries are in compliance
with Environmental Laws, (ii) the Company and the Subsidiaries hold, and are in
compliance with, all material Permits required under Environmental Laws for the
Company and the Subsidiaries to conduct their respective business operations,
(iii) the Company and the Subsidiaries have not entered into or agreed to any
court decree or order, are not subject to any Judgment, and have not received
any written notices or complaints relating to compliance with, or liability
under, any Environmental Law, (iv) no releases of Hazardous Materials have
occurred at, from, in, to, on or under any property currently or, to Seller’s
knowledge, formerly owned, operated or leased by the Company or any Subsidiary
or any current or, to Seller’s knowledge, former subsidiary thereof which
releases would be reasonably likely to result in liability to the Company or any
Subsidiary, and (v) neither the Company or any Subsidiary, any current or, to
Seller’s knowledge, former subsidiary thereof, nor, to Seller’s knowledge, any
predecessor of any of the foregoing has transported or arranged for the
treatment, storage, disposal or transportation of any Hazardous Materials to any
off-site location which would be reasonably likely to result in liability to the
Company or any Subsidiary. The term “Environmental Laws” means all Applicable
Laws or Judgments relating to the environment, preservation or reclamation of
natural resources, the protection of human health or worker health and safety,
or the management, use, handling, generation, treatment, storage,
transportation, disposal, labeling, release, threatened release of or exposure
of any Person to Hazardous Materials. The term “Hazardous Materials” means
(1) any radioactive materials or wastes, petroleum (including crude oil or any
fraction thereof) or asbestos containing materials and (2) any other wastes,
materials, chemicals or substances regulated pursuant to any Environmental Law.
 
SECTION 3.15.   Transactions with Affiliates. None of the Contracts set forth in
Schedule 3.08(a) between the Company or any Subsidiary, on the one hand, and
Seller or any of its affiliates (other than the Company and the Subsidiaries),
on the other hand, will continue in effect subsequent to the Closing. After the
Closing none of Seller, any affiliates of Seller (other than the Company and the
Subsidiaries) or PRIMEDIA Inc. will have any material interest in any property
(real or personal, tangible or intangible) or Contract of the Company or any
Subsidiary or used in or pertaining to their business.
 
SECTION 3.16.   Accounts; Safe Deposit Boxes; Officers and Directors.
Schedule 3.16 sets forth (i) a true and correct list of all bank and savings
accounts, certificates of deposit and safe deposit boxes of the Company and the
Subsidiaries and those persons authorized to sign thereon, and (ii) a true and
correct list of all officers and directors of the Company and the Subsidiaries.
 
SECTION 3.17.   Interests in Assets. Seller and its affiliates, other than the
Company and the Subsidiaries, do not own any asset used in the conduct of the
businesses of the Company and the Subsidiaries, except for assets used to
provide corporate level services to the Company.
 
 
 
23

--------------------------------------------------------------------------------


 
 
ARTICLE IV 
 
Representations and Warranties of Purchaser
 
Purchaser hereby represents and warrants to Seller as follows:
 
SECTION 4.01.   Organization, Standing and Power. Purchaser is duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it is organized and has full corporate power and authority and possesses
all governmental franchises, licenses, permits, authorizations and approvals
necessary to enable it to own, lease or otherwise hold its properties and assets
and to carry on its business as presently conducted, other than such franchises,
licenses, permits, authorizations and approvals the lack of which have not had
and would not reasonably be likely to have a material adverse effect on the
ability of Purchaser to consummate the Acquisition (a “Purchaser Material
Adverse Effect”).
 
SECTION 4.02.   Authority; Execution and Delivery; and Enforceability. Purchaser
has full corporate power and authority to execute this Agreement and the
Ancillary Agreements to which it is, or is specified to be, a party and to
consummate the Acquisition and the other transactions contemplated hereby and
thereby. The execution and delivery by Purchaser of this Agreement and the
Ancillary Agreements to which it is, or is specified to be, a party and the
consummation by Purchaser of the Acquisition and the other transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate action. Purchaser has duly executed and delivered this Agreement and
at or prior to the Closing will have duly executed and delivered each Ancillary
Agreement to which it is, or is specified to be, a party, and this Agreement
constitutes, and each Ancillary Agreement to which it is, or is specified to be,
a party will after the Closing constitute, its legal, valid and binding
obligation, enforceable against it in accordance with its terms.
 
SECTION 4.03.   No Conflicts; Consents. The execution and delivery by Purchaser
of this Agreement do not, the execution and delivery by Purchaser of each
Ancillary Agreement to which it is, or is specified to be, a party will not, and
the consummation of the Acquisition and the other transactions contemplated
hereby and thereby and compliance by Purchaser with the terms hereof and thereof
will not conflict with, or result in any violation of or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a
material benefit under, or result in the creation of any Lien upon any of the
properties or assets of Purchaser or any of its subsidiaries under, any
provision of (i) the certificate of incorporation or by-laws of Purchaser or any
of its subsidiaries, (ii) any Contract to which Purchaser or any of its
subsidiaries is a party or by which any of their respective properties or assets
is bound or (iii) any Judgment or Applicable Law applicable to Purchaser or any
of its subsidiaries or their respective properties or assets, other than, in the
case of clauses (ii) and (iii) above, any such items that have not had and would
not reasonably be likely to have a Purchaser Material Adverse Effect. No Consent
of or registration, declaration or filing with any Governmental Entity is
required to be obtained or made by or with respect to Purchaser or any of its
subsidiaries in connection
 
 
 
24

--------------------------------------------------------------------------------


 
with the execution, delivery and performance of this Agreement or any Ancillary
Agreement or the consummation of the Acquisition or the other transactions
contemplated hereby and thereby, other than (A) compliance with and filings
under the HSR Act, (B) compliance with and filings under Section 13(a) of the
Exchange Act and (C) those that may be required solely by reason of the
participation of Seller (as opposed to any other third party) in the Acquisition
and other transactions contemplated hereby and by the Ancillary Agreements).
 
SECTION 4.04.   Litigation. There are not any (a) outstanding Judgments against
Purchaser or any of its subsidiaries, (b) Proceedings pending or, to the
knowledge of Purchaser, threatened against Purchaser or any of its subsidiaries
or (c) investigations by any Governmental Entity that are, to the knowledge of
Purchaser, pending or threatened against Purchaser or any of its subsidiaries
that, in any case have had or would reasonably be likely to have a Purchaser
Material Adverse Effect.
 
SECTION 4.05.   Securities Act. The Shares purchased by Purchaser pursuant to
this Agreement are being acquired for investment only and not with a view to any
public distribution thereof, and Purchaser shall not offer to sell or otherwise
dispose of the Shares so acquired by it in violation of any of the registration
requirements of the Securities Act.
 
SECTION 4.06.   Availability of Funds. Purchaser has cash available or has
existing borrowing facilities that are sufficient to enable it to consummate the
Acquisition. Any financing required to consummate the Acquisition is referred to
in this Agreement as the “Financing”. Purchaser does not have any reason to
believe that any of the conditions to the Financing will not be satisfied or
that the Financing will not be available to Purchaser on a timely basis to
consummate the Acquisition.
 
ARTICLE V
 
Covenants
 
SECTION 5.01.   Covenants Relating to Conduct of Business. (a)  Except for
matters set forth in Schedule 5.01 or otherwise contemplated by the terms of
this Agreement, including any actions taken in furtherance of the separation of
the Company and the Subsidiaries from Seller and its other affiliates, from the
date of this Agreement to the Closing, Seller shall cause the businesses of the
Company and the Subsidiaries to be conducted in the usual, regular and ordinary
course in substantially the same manner as previously conducted and, to the
extent consistent therewith, use commercially reasonable efforts to keep intact
their respective businesses, keep available the services of their current
employees and preserve their relationships with customers, suppliers, licensors,
licensees, distributors and others with whom they deal to the end that their
respective businesses shall not be materially impaired at the Closing; provided,
however, that Seller shall not be obligated to, directly or indirectly, provide
any funds to the Company or any Subsidiary. In addition (and without limiting
the generality of the foregoing), except as set forth in Schedule 5.01 or
otherwise contemplated by the terms
 
 
 
 
25

--------------------------------------------------------------------------------


 
 
of this Agreement, Seller shall not permit the Company or any Subsidiary to do
any of the following without the prior written consent of Purchaser:
 
(i)   amend its certificate of incorporation, by-laws or comparable governing
instruments;
 
(ii)   declare or pay any dividend or make any other distribution to its
stockholders; provided, however, that (A) Purchaser acknowledges that the
Company and the Subsidiaries do not maintain cash balances and, at or prior to
the close of business on the day immediately preceding the Closing Date, Seller
will withdraw any cash balances of the Company and the Subsidiaries and
(B) dividends and distributions may continue to be made by the Subsidiaries to
the Company;
 
(iii)   redeem or otherwise acquire any shares of its capital stock or issue any
capital stock or any option, warrant or right relating thereto or any securities
convertible into or exchangeable for any shares of capital stock; provided,
however, that any Subsidiary may redeem or otherwise acquire shares of its
capital stock;
 
(iv)   (A) adopt or amend in any material respect any Company Benefit Plan (or
any plan that would be a Company Benefit Plan if adopted) or (B) enter into,
adopt, extend (beyond the Closing Date), renew or amend any collective
bargaining agreement or other Contract with any labor organization, union or
association, except in each case as required by Applicable Law; provided that
Seller may adopt or amend any Benefit Plan if the cost to Seller or its
subsidiaries (including the Company) and affiliates of providing the benefits
thereunder is not materially increased;
 
(v)   grant to any employee of the Company or any Subsidiary whose annual base
salary exceeds $100,000 annually as of the date hereof any increase in
compensation or benefits, except in the ordinary course of business and
consistent with past practice or as may be required under existing agreements or
Applicable Law and except for any bonuses or other compensation in connection
with the sale of the Company for which Seller shall be solely obligated;
 
(vi)   incur or assume any indebtedness for borrowed money or guarantee any such
indebtedness, other than under the revolving facility under the Credit
Facilities, or incur any other liabilities or obligations other than in the
ordinary course of business consistent with past practice;
 
(vii)   grant any Lien on any of its assets that would have been required to be
set forth in Schedule 3.05(a) or 3.06 if existing on the date of this Agreement;
 
 
 
26

--------------------------------------------------------------------------------


 
(viii)   pay, loan or advance any amount to, or sell, transfer or lease any of
its assets to, or enter into any agreement or arrangement with, Seller or any of
its affiliates, except for (A) transactions among the Company and the
Subsidiaries, (B) dividends and distributions permitted under clause (ii) above
and (C) intercompany transactions in the ordinary course of business consistent
with past practice;
 
(ix)   make any material change in any method of accounting or accounting
practice or policy other than those required by GAAP;
 
(x)   acquire by merging or consolidating with, or by purchasing a substantial
portion of the assets or capital stock of or other equity interests in, or by
any other manner, any business or any corporation, partnership, association or
other business organization or division thereof or otherwise acquire any assets
(other than inventory or Intellectual Property) that are material;
 
(xi)   make or incur any capital expenditure that is not currently approved in
writing or budgeted and that, individually, is in excess of $250,000 or make or
incur any such expenditures which, in the aggregate, are in excess of $500,000;
 
(xii)   sell, lease, license or otherwise dispose assets, except in the ordinary
course of business and consistent with past practice;
 
(xiii)   enter into any lease of real property or exercise any material option
under any lease, except any renewals or extensions of existing leases in the
ordinary course of business and consistent with past practice (after consulting
with Purchaser), or demolish or materially alter any Leased Property, except as
required by the applicable Lease or Applicable Law;
 
(xiv)   modify, amend, terminate or permit the lapse of any lease of, or
reciprocal easement agreement, operating agreement or other material agreement
relating to, real property (except modifications or amendments associated with
renewals of existing leases in the ordinary course of business and consistent
with past practice (after consultation with Purchaser) and except for the lapse
of any lease set forth in Schedule 3.06 in accordance with its terms);
 
(xv)   make, revoke or change any Tax election, adopt or change any Tax
accounting method or period, file any amended Tax Return or settle any Tax claim
or assessment, if any such action could reasonably be expected to have the
effect of materially increasing the Tax liability of Purchaser, the Company or
any Subsidiary during any Post-Closing Period; or
 
 
 
27

--------------------------------------------------------------------------------


 
(xvi)   authorize any of, or commit or agree to take, whether in writing or
otherwise, to do any of, the foregoing actions.
 
(b)   Insurance. Seller shall keep, or cause to be kept, all insurance policies
set forth in Schedule 3.09 or suitable replacements therefor, in full force and
effect through the close of business on the Closing Date. Any and all insurance
policies maintained with respect to the Company and the Subsidiaries and their
respective assets and properties are owned and maintained by Seller and its
affiliates (other than the Company and the Subsidiaries), and none of Purchaser,
the Company or any Subsidiary will have any rights under any such insurance
policies from and after the Closing Date; provided, however, that with respect
to workers compensation, general liability and umbrella (to the extent relating
to workers compensation and general liability coverage) insurance coverage
written on an “occurrence basis”, to the extent the Company or a Subsidiary was
an insured under such policies and the events giving rise to a claim under such
policies occurred prior to 11:59 p.m. on the day immediately preceding the
Closing Date, Seller agrees to cooperate with Purchaser, the Company and any
Subsidiary in making claims under Seller’s insurance policies with respect to
such insurable events that occurred prior to 11:59 p.m. on the day immediately
preceding the Closing Date, and shall remit any recoveries relating thereto
promptly to Purchaser. After the Closing, Seller agrees to cooperate with
Purchaser, the Company and any Subsidiary in the submission of any claim by the
Company or any Subsidiary under Seller Parent’s errors and omissions, directors
and officers and umbrella (to the extent relating to errors and omissions)
insurance policies, to the extent that the events giving rise to such claim
under such policies occurred prior to 11:59 p.m. on the day immediately
preceding the Closing Date (it being understood that neither Seller Parent nor
any of its affiliates shall be obligated to continue in effect or maintain
policies providing such insurance) and Seller agrees to remit any recoveries
relating thereto promptly to Purchaser.
 
SECTION 5.02.   Access to Information. Seller shall, and shall cause the Company
and the Subsidiaries to, afford to Purchaser and its accountants, counsel and
other representatives reasonable access, upon reasonable notice, during normal
business hours during the period prior to the Closing, to the management,
employees, properties, books, Contracts, Tax Returns and records of the Company
and the Subsidiaries, and, during such period shall furnish promptly to
Purchaser any information concerning the Company or a Subsidiary as Purchaser
may reasonably request; provided, however, that such access does not
unreasonably disrupt the normal operations of the Company and the Subsidiaries.
During the period commencing on the date of this Agreement and ending at the
time of the Closing, Seller shall inform, without representation or warranty,
Purchaser of the commencement of any Proceeding or receipt of written notice of
any threat of a Proceeding which, had such Proceeding been commenced or written
notice been received prior to the date of this Agreement, would have been
required to be disclosed on Schedule 3.11.
 
SECTION 5.03.   Confidentiality. (a)  Purchaser acknowledges that the
information being provided to it in connection with the Acquisition and the
consummation of the other transactions contemplated hereby is subject to the
terms of a confidentiality agreement between Purchaser and WRC Media Inc. dated
January 21,
 
 
 
28

--------------------------------------------------------------------------------


 


2005 (the “Confidentiality Agreement”), the terms of which are incorporated
herein by reference. Effective upon, and only upon, the Closing, the
Confidentiality Agreement shall terminate with respect to information relating
solely to the Company and the Subsidiaries; provided, however, that Purchaser
acknowledges that any and all other information provided to it by Seller, its
affiliates or their representatives concerning Seller and its affiliates (other
than the Company and the Subsidiaries) shall remain subject to the terms and
conditions of the Confidentiality Agreement after the Closing Date.
 
          (b)  From and after the Closing Date until the date that is the second
anniversary of the Closing Date, Seller shall, and shall cause its affiliates
to, keep confidential any information relating to the Company or any Subsidiary
except for any such information that (i) is available to the public on the
Closing Date, (ii) thereafter becomes available to the public other than as a
result of a disclosure by Seller or any of its affiliates, or (iii) is or
becomes available to Seller or any of its affiliates on a non-confidential basis
from a source other than the Company or any of its affiliates, provided that
such source is not known by Seller to bound by a confidentiality agreement with
or other obligation of secrecy to the Company or any of its affiliates.  Should
Seller or any affiliate thereof be required to disclose any such information in
response to legal or administrative process, it shall inform Purchaser in
writing of such request or obligation as soon as possible and, if possible,
before any information is disclosed, so that a protective order or other
appropriate remedy may be obtained by Purchaser.  If Seller or any affiliate
thereof is obligated to make such disclosure, it may make such disclosure only
to the extent to which it is so obligated, but not further or otherwise.
 
(c)   At the Closing, Seller shall assign, or cause to be assigned, to Purchaser
all confidentiality, nondisclosure or similar agreements executed by or on
behalf of Seller or any affiliate thereof in connection with the possible sale
of the Company, to the extent that (A) the Company is not a party to such
agreements and (B) such agreements are assignable to Purchaser.
 
SECTION 5.04.   Commercially Reasonable Efforts. (a) On the terms and subject to
the conditions of this Agreement, each party shall use its commercially
reasonable efforts to cause the Closing to occur, including (i) taking all
reasonable actions necessary to comply promptly with all legal requirements that
may be imposed on it or any of its affiliates with respect to the Closing and
(ii) in the case of Seller, using commercially reasonable efforts to cause the
conditions set forth in Sections 6.01(c) and 6.03(d) to be satisfied.
 
(b)   Each of Seller and Purchaser shall as promptly as practicable, but in no
event later than ten business days following the execution and delivery of this
Agreement, file with the United States Federal Trade Commission (the “FTC”) and
the United States Department of Justice (the “DOJ”) the notification and report
form, if any, required for the transactions contemplated hereby and any
supplemental information requested in connection therewith pursuant to the HSR
Act. Any such notification and report form and supplemental information shall be
in substantial compliance with the requirements of the HSR Act. Each of Seller
and Purchaser shall furnish to the other
 
 
 
 
29

--------------------------------------------------------------------------------


 
 
such necessary information and reasonable assistance as the other may request in
connection with its preparation of any filing or submission that is necessary
under the HSR Act. Seller and Purchaser shall keep each other apprised of the
status of any communications with, and any inquiries or requests for additional
information from, the FTC and the DOJ and shall comply promptly with any such
inquiry or request and shall promptly provide any supplemental information
requested in connection with the filings made hereunder pursuant to the HSR Act.
Any such supplemental information shall be in substantial compliance with the
requirements of the HSR Act. Each party shall use its commercially reasonable
efforts to obtain any clearance required under the HSR Act for the consummation
of the transactions contemplated by this Agreement. For purposes of this Section
5.04, the “commercially reasonable efforts” of Purchaser shall include (i)
opposing any motion or action for a temporary, preliminary or permanent
injunction against the Acquisition and (ii) entering into a consent decree
containing Purchaser’s agreement to hold separate and divest (pursuant to terms
required by any Governmental Entity) the products and assets of the Company and
the Subsidiaries or Purchaser and its affiliates, as the case may be, as
required by any Governmental Entity; provided, however, that Purchaser’s
obligations in such regard shall not preclude Purchaser from seeking in good
faith to negotiate the terms of any such consent decree so as to minimize any
adverse impact to the business of the Company or Purchaser or both.
 
(c)   Purchaser acknowledges that consents and waivers with respect to the
transactions contemplated by this Agreement and the Ancillary Agreements may be
required from parties to Contracts to which the Company or any of the
Subsidiaries is a party, including certain of the Contracts listed on the
Disclosure Schedule or with respect to other assets and that such consents and
waivers have not been obtained. Purchaser agrees that Seller shall not have any
liability whatsoever to Purchaser arising out of or relating to the failure to
obtain any consents or waivers that may be required in connection with the
transactions contemplated by this Agreement or the Ancillary Agreements or
because of the termination of any Contract as a result thereof. Purchaser
further agrees that no representation, warranty or covenant of Seller contained
herein shall be breached or deemed breached, and no condition shall be deemed
not satisfied, as a result of (a) the failure to obtain any such consent or
waiver, (b) any such termination or (c) any lawsuit, action, proceeding or
investigation commenced or threatened by or on behalf of any person arising out
of or relating to the failure to obtain any such consent or any such
termination. Notwithstanding that any such consent is not obtained prior to the
Closing, the Closing shall take place on the terms set forth herein. The
provisions of this Section 5.04 do not modify the representations and warranties
contained in Sections 2.03 or 3.03, nor do they limit the applicability of the
condition set forth in Section 6.02(a).
 
SECTION 5.05.    Expenses; Transfer Taxes. (a)  Whether or not the Closing takes
place, and except as set forth in Sections 5.09(b), all costs and expenses
incurred in connection with this Agreement and the Ancillary Agreements and the
transactions contemplated hereby and thereby shall be paid by the party
incurring such expense, including all costs and expenses incurred pursuant to
Sections 1.04 (except as provided in Section 1.04(b)), and, in the event the
Closing takes place, all such out-of-pocket costs and expenses incurred by the
Company shall be paid or reimbursed by Seller.
 
 
30

--------------------------------------------------------------------------------


 
 
(b)   All Transfer Taxes applicable to the transfer of the Shares shall be
shared equally by Seller and Purchaser. Each party shall use reasonable efforts
to avail itself of any available exemptions from any such Taxes, and to
cooperate with the other parties in providing any information and documentation
that may be necessary to obtain such exemptions.
 
SECTION 5.06.   Brokers or Finders. Each of Purchaser and Seller represents, as
to itself and its affiliates, that no agent, broker, investment banker or other
firm or person is or will be entitled to any broker’s or finder’s fee or any
other commission or similar fee in connection with any of the transactions
contemplated by this Agreement, except, as to Seller, Goldman, Sachs & Co.,
whose fees and expenses will be paid by Seller.
 
SECTION 5.07.   Tax Matters. (a)  Return Filings. For any taxable period of the
Company or any Subsidiary that ends on or before the Closing Date, Seller shall
be responsible for timely preparing and filing with the appropriate authorities
all Federal Income Tax Returns (including amended Returns required to be filed
as a result of examination adjustments) and all other Tax Returns with respect
to Income Taxes for which the Company or any Subsidiary is a member of an
Affiliated Group, each of which shall be prepared in a manner consistent with
past practice except to the extent required by law, and shall pay all Taxes due
with respect to such Tax Returns (including as a result of an audit or
examination of any such Tax Return). Purchaser shall be responsible for
preparing and filing with the appropriate authorities all other Tax Returns of
the Company or any Subsidiary and shall pay all Taxes due with respect to all
other such Tax Returns.
 
(b)   Straddle Period. For any taxable period of the Company or any Subsidiary
that includes, but does not end on, the Closing Date (the “Straddle Period”),
Purchaser shall timely file and prepare with the appropriate authorities all Tax
Returns required to be filed, with the consultation of the Seller, and shall pay
all Taxes due with respect to such Tax Returns; provided, however, that Seller
shall reimburse Purchaser for any amount owed by Seller with respect to a
Pre-Closing Tax Period covered by such Tax Returns (as determined in accordance
with Section 9.01(d)), such reimbursement to be made by Seller to Purchaser not
later than five business days before the due date (including any extension
thereof) for payment of Taxes with respect to such Tax Return (or, if later,
five business days after receipt of a copy of such Tax Return, in final draft
form, from Purchaser).
 
(c)   Cooperation. Seller and Purchaser shall reasonably cooperate, and shall
cause their respective affiliates, officers, employees, agents, auditors and
representatives reasonably to cooperate, in preparing and filing all Tax
Returns, including maintaining and making available to each other all records
necessary in connection with Taxes and in resolving all disputes and audits with
respect to all taxable periods relating to Taxes. Seller and its affiliates, on
the one hand, and Purchaser and its affiliates (including the Company and the
Subsidiaries), on the other hand, will need access, from time to time, after the
Closing Date, to certain accounting and Tax records and information held by the
Company and the Subsidiaries, on the one hand, or the Seller or
 
 
 
31

--------------------------------------------------------------------------------


 
 
 
its affiliates, on the other hand, to the extent such records and information
pertain to the Company and the Subsidiaries and relate to events occurring prior
to the Closing Date. Therefore, each of the Seller and Purchaser shall (or the
Purchaser shall cause the Company and Subsidiaries to) (i) use its reasonable
best efforts to properly retain and maintain such records until such time as
each party agrees that such retention and maintenance is no longer necessary and
(ii) allow each party and its agents and representatives (and agents or
representatives of any of its affiliates), at times and dates mutually
acceptable to the parties, to inspect, review and make copies of such records as
each party may deem necessary or appropriate from time to time, such activities
to be conducted during normal business hours and at the other party’s expense.
Each such party shall make its employees available on a mutually convenient
basis to provide explanations of any documents or information provided
hereunder.
 
(d)   Refunds and Credits. Any refund or credit of Federal Income Taxes of the
Company or any Subsidiary, or of any other Tax, for any taxable period ending on
or before the Closing Date shall be for the account of the Seller. Any other
refund or credit of any other Tax is for the account of the Purchaser. Following
the Closing, the Company and the Subsidiaries shall make an election under
Section 172(b)(3) of the Code (or any comparable provision under state or local
laws) to forego the carryback of net operating losses of the Company or the
Subsidiaries to any Pre-Closing Tax Period.
 
(e)   Tax Sharing Agreements. Seller shall cause the provisions of any Tax
sharing agreement between (i) Seller or any of its affiliates (other than the
Company and the Subsidiaries) and (ii) the Company or any Subsidiary to be
terminated on or before the Closing Date. After the Closing Date, no party shall
have any rights or obligations under any such Tax sharing agreement.
 
(f)   338 Elections. Purchaser and Seller shall not make an election under
Section 338(h)(10) of the Code (or any comparable election under state or local
Tax laws). Purchaser shall not make an election under Section 338(g) of the Code
(or any comparable election under state or local Tax laws).
 
(g)   Closing Date. On the Closing Date, and subject to the transactions
contemplated by this Agreement, Purchaser shall cause the Company and each
Subsidiary to conduct its business in the ordinary course in substantially the
same manner as presently conducted and on the Closing Date shall not permit the
Company or any Subsidiary to effect any extraordinary transactions (other than
any such transactions expressly required by Applicable Law or expressly
contemplated by this Agreement) that could result in Tax liability to the
Company or any Subsidiary in excess of Tax liability associated with the conduct
of its business in the ordinary course.
 
SECTION 5.08.   Supplemental Disclosure. Seller shall have the continuing
obligation until the Closing promptly to supplement or amend the Schedules with
respect to any matter hereafter arising or discovered that, if existing or known
at the date of this Agreement, would have been required to be set forth or
described in the Schedules; provided, however, that for the purpose of the
rights and obligations of the parties under this Agreement (including
satisfaction of the condition set forth in Section
 
 
 
 
32

--------------------------------------------------------------------------------


 
6.02(a)), any such supplemental or amended Schedule shall not be deemed to have
been disclosed as of the date of this Agreement or as of the Closing Date unless
so agreed in writing by Purchaser.
 
SECTION 5.09.   Post-Closing Cooperation. (a)  After the Closing, upon
reasonable written notice, Seller and Purchaser shall (i) furnish or cause to be
furnished to each other and their affiliates and their respective employees,
counsel, auditors and representatives access, during normal business hours, to
such information and assistance relating to the Company and the Subsidiaries (to
the extent within the control of such party) as is reasonably necessary for
financial reporting and accounting matters, (ii) cooperate in good faith and use
commercially reasonable efforts to effect the transition of customers, suppliers
and owners of Intellectual Property used by or licensed to the Company or any
Subsidiary (it being understood that Seller maintains little, if any,
relationship with such customers, suppliers and owners of Intellectual
Property), (iii) cooperate in good faith and use commercially reasonable efforts
to provide to Purchaser and the Company the benefits of the indemnity respecting
environmental matters set forth in that certain Redemption, Stock Purchase and
Recapitalization Agreement dated as of August 13, 1999 between PRIMEDIA Inc. and
WRC Media Inc. (then known as EAC II Inc.), and (iv) execute and deliver to such
other party such other instruments of sale, transfer, conveyance, assignment and
confirmation, and take such other actions, as may be reasonably requested by the
other party in furtherance of the transactions contemplated hereby.
 
(b)   Each party shall reimburse the other for reasonable out-of-pocket costs
and expenses incurred in assisting the other pursuant to this Section 5.09.
Neither party shall be required by this Section 5.09 to take any action that
would unreasonably interfere with the conduct of its business or unreasonably
disrupt its normal operations (or, in the case of Purchaser, those of the
Company and the Subsidiaries).
 
SECTION 5.10.   Publicity. From the date hereof through the Closing Date, no
public release or announcement concerning the transactions contemplated hereby
shall be issued by any party without the prior consent of the other party (which
consent shall not be unreasonably withheld), except as such release or
announcement may be required by law or the rules or regulations of any
securities exchange, in which case the party required to make the release or
announcement shall allow the other party reasonable time to comment on such
release or announcement in advance of such issuance; provided, however, that
each of Seller and Purchaser may make internal announcements to their
respective, and their respective affiliates’, employees that are consistent with
the parties’ prior public disclosures regarding the transactions contemplated
hereby.
 
SECTION 5.11.   Records. On the Closing Date, Seller shall deliver or cause to
be delivered to Purchaser all material agreements, documents, books, records and
files, including records and files stored on computer disks or tapes or any
other storage medium (collectively, “Records”), if any, in the possession of
Seller relating to the business and operations of the Company and the
Subsidiaries to the extent not then in the possession of the Company and the
Subsidiaries, subject to the following exceptions:
 
 
 
 
33

--------------------------------------------------------------------------------


(i)   Purchaser recognizes that certain Records may contain information relating
to the Company and the Subsidiaries and may relate to subsidiaries, divisions,
businesses or affiliates of Seller other than the Company and the Subsidiaries,
and that Seller may retain such Records and shall provide copies of the relevant
portions thereof to Purchaser;
 
(ii)   Seller may retain all Records prepared in connection with the sale of the
Shares, including bids received from other parties and analyses relating to the
Company and the Subsidiaries; and
 
(iii)   Seller may retain any Tax Returns, and Purchaser shall be provided with
copies of such Tax Returns that relate to the Company’s and the Subsidiaries’
separate Tax Returns or separate Tax liability.
 
SECTION 5.12.   Support Services. Seller and certain of its affiliates (other
than the Company and the Subsidiaries) provide the Company and the Subsidiaries
with certain support services, including cash management, credit and accounts
receivable, payroll and human resources, legal, tax and benefit plan
administration. Purchaser acknowledges that all such support services will be
terminated as of the Closing Date. The Company provides Seller and its
affiliates (other than the Company and its Subsidiaries) with certain support
services that will continue to be provided following the Closing Date pursuant
to the Transitional Services Agreement between Seller and the Company to be
dated as of the Closing Date in the form attached hereto as Exhibit A (the
“Transitional Services Agreement”).
 
SECTION 5.13.   Noncompetition; Nonsolicitation. (a) Seller covenants and agrees
that, commencing on the Closing Date and ending on the fifth anniversary
thereof, it shall not, directly or indirectly through Seller Parent or any
subsidiary of Seller Parent, engage in the Restricted Business in the United
States. Notwithstanding the foregoing, (x) this Section 5.13(a) shall not
restrict Seller Parent or any of its subsidiaries from (i) acquiring any
business or person that is engaged, directly or indirectly, in the Restricted
Business in the United States, provided that (A) at the time of such
acquisition, the Restricted Business in the United States of such business or
person accounts for less than 10% of such business’s or person’s consolidated
annual revenues and (B) such acquisition is not undertaken for the primary
purpose of evading Seller’s obligations under this Section 5.13(a), or
(ii) owning less than 5% of any class of stock of a person engaged, directly or
indirectly, in the Restricted Business in the United States and (y) upon and
after the consummation of any disposition of all or substantially all the assets
or capital stock of Seller Parent, any of its subsidiaries or any of their
businesses to an unaffiliated third party, this Section 5.13(a) shall not apply
to, restrict or have any remaining effect with respect to Seller Parent (if
disposed of pursuant to such disposition), such subsidiary or such business,
provided that following such disposition none of Paul Liska, Ralph D. Caulo or
Charles L. Laurey are employed by the acquirer of, or by, Seller Parent (if
disposed of pursuant to such disposition), such subsidiary or such business.
 
 
34

--------------------------------------------------------------------------------


 
 
(b)   For purposes of this Agreement:
 
“Permitted Business” means any of the following activities that WRC Media Inc.
and its subsidiaries may engage in:
 
(i)   selling Restricted Texts published by third parties;
 
(ii)   selling Restricted Tests published by third parties;
 
(iii)   publishing assessment tests and related test administration manuals of
any kind other than Restricted Tests;
 
(iv)   publishing textbooks and supplemental materials of any kind other than
Restricted Texts;
 
(v)   publishing electronic textbooks and supplemental materials of any kind;
 
(vi)   publishing at-grade-level textbooks, assessment tests, related test
administration manuals and supplemental materials and other at-grade-level
materials of any kind;
 
(vii)   publishing electronic individualized one-on-one special education
assessment tests and other electronic assessment tests of any kind and related
test administration manuals;
 
(viii)   publishing English language learning textbooks, assessment tests,
related test administration manuals and supplemental materials and other English
language learning materials of any kind; and
 
(ix)   publishing formative or group assessment tests of any kind and related
test administration manuals.
 
“Restricted Business” means publishing Restricted Tests or Restricted Texts, but
does not include any Permitted Business.
 
“Restricted Tests” means paper-based individualized one-on-one special education
assessment tests and related test administration manuals that are of the same
type as any of the following tests published by the Company as of the date of
this Agreement: KeyMath, CASL, WRMT, Vineland, DIAL, GFTA, PPVT, BASC or Kaufman
products (K-Products).
 
“Restricted Texts” means paper-based low readability level textbooks for the
secondary school market in the following subject areas: mathematics,
reading/language arts, social studies, science and health and science.
 
(c)   Seller covenants and agrees that, during the period commencing on the
Closing Date and ending on the date that is 18 months following the Closing
Date, it shall
 
 
 
35

--------------------------------------------------------------------------------


 
 
not, directly or indirectly through Seller Parent or any subsidiary of Seller
Parent, employ, engage as a consultant or seek to employ or engage as a
consultant any individual who as of the time of the Closing was an employee of
the Company earning a salary plus commissions in excess of $50,000 per annum;
provided, however, that the foregoing shall not prohibit (i) Seller, Seller
Parent or any subsidiary of Seller Parent from employing, engaging as a
consultant or seeking to employ or engage as a consultant any such individual at
any time that such individual is not employed by the Company, Purchaser or any
of their respective subsidiaries and (ii) any general solicitation of employment
not targeted at the Company or any such individual.
 
(d)   The parties hereto recognize that Applicable Laws and public policies of
various jurisdictions may differ as to the validity and enforceability of
covenants similar to those set forth in this Section 5.13. It is the intention
of the parties hereto that the provisions of this Section 5.13 be enforced to
the fullest extent permissible under Applicable Laws and policies of each
jurisdiction in which enforcement may be sought, and that the unenforceability
(or the modification to conform to such laws or policies) of any provisions of
this Section 5.13 shall not render unenforceable, or impair, the remainder of
the provisions of this Section 5.13. Accordingly, if at the time of enforcement
of any provision of this Section 5.13 a court of competent jurisdiction holds
that the restrictions stated herein are unreasonable under circumstances then
existing, the parties hereto agree that the maximum period, scope or geographic
area reasonable under such circumstances will be substituted for the stated
period, scope or geographical area and that such court shall be allowed to
revise the restrictions contained herein to cover the maximum period, scope and
geographical area permitted by Applicable Law and public policy.
 
ARTICLE VI
 
Conditions Precedent
 
SECTION 6.01.   Conditions to Each Party’s Obligation. The obligation of
Purchaser to purchase and pay for the Shares and the obligation of Seller to
sell the Shares to Purchaser is subject to the satisfaction or waiver on or
prior to the Closing of the following conditions:
 
(a)   HSR Act. The waiting period under the HSR Act shall have expired or been
terminated.
 
(b)   No Injunctions or Restraints. No Applicable Law or Injunction enacted,
entered, promulgated, enforced or issued by any Governmental Entity or other
legal restraint or prohibition preventing the consummation of the Acquisition
shall be in effect.
 
(c)   Termination of Guarantees. The guarantees by the Company and the
Subsidiaries of the Credit Facilities and the 12.75% Senior Subordinated Notes
due 2009 of Seller Parent and certain of its affiliates shall have been
terminated and all Liens
 
 
 
36

--------------------------------------------------------------------------------


 
 
securing the Credit Facilities upon the Shares and the assets of the Company and
the Subsidiaries shall have been terminated.
 
SECTION 6.02.   Conditions to Obligation of Purchaser. The obligation of
Purchaser to purchase and pay for the Shares is subject to the satisfaction (or
waiver by Purchaser) on or prior to the Closing Date of the following
conditions:
 
(a)   Representations and Warranties. The representations and warranties of
Seller in this Agreement that are qualified as to materiality, Seller Material
Adverse Effect or Company Material Adverse Effect shall be true and correct, and
those not so qualified shall be true and correct in all material respects, as of
the date hereof and as of the Closing Date as though made on the Closing Date,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties qualified as to
materiality, Seller Material Adverse Effect or Company Material Adverse Effect
shall be true and correct, and those not so qualified shall be true and correct
in all material respects, on and as of such earlier date). Purchaser shall have
received a certificate signed by an authorized officer of Seller to such effect.
 
(b)   Performance of Obligations of Seller. Seller shall have performed or
complied in all material respects with all obligations and covenants required by
this Agreement to be performed or complied with by Seller by the time of the
Closing, and Purchaser shall have received a certificate signed by an authorized
officer of Seller to such effect.
 
(c)   FIRPTA Certificate. Seller shall have delivered to Purchaser at the
Closing a certificate, in form and substance reasonably satisfactory to
Purchaser, certifying that the Acquisition is exempt from withholding pursuant
to the Foreign Investment in Real Property Tax Act.
 
(d)   Resignations. Seller shall have delivered to Purchaser written
resignations (including customary releases) of the directors of the Company and
the Subsidiaries.
 
(e)   Legal Opinions. Purchaser shall have received an opinion of Faegre
& Benson LLP with respect to the matters set forth on Exhibit B and an opinion
of Cravath, Swaine & Moore LLP with respect to the matters set forth on
Exhibit C.
 
SECTION 6.03.   Conditions to Obligation of Seller. The obligation of Seller to
sell the Shares is subject to the satisfaction (or waiver by Seller) on or prior
to the Closing Date of the following conditions:
 
(a)   Representations and Warranties. The representations and warranties of
Purchaser made in this Agreement that are qualified as to materiality or
Purchaser Material Effect shall be true and correct, and those not so qualified
shall be true and correct in all material respects, as of the date hereof and as
of the Closing Date as though made on the Closing Date, except to the extent
such representations and warranties expressly relate to an earlier date (in
which case such representations and warranties
 
 
 
37

--------------------------------------------------------------------------------


 
 
qualified as to materiality or Purchaser Material Effect shall be true and
correct, and those not so qualified shall be true and correct in all material
respects, on and as of such earlier date). Seller shall have received a
certificate signed by an authorized officer of Purchaser to such effect.
 
(b)   Performance of Obligations of Purchaser. Purchaser shall have performed or
complied in all material respects with all obligations and covenants required by
this Agreement to be performed or complied with by Purchaser by the time of the
Closing, and Seller shall have received a certificate signed by an authorized
officer of Purchaser to such effect.
 
(c)   Legal Opinion. Seller shall have received an opinion of Morgan, Lewis
& Bockius LLP with respect to the matters set forth on Exhibit D.
 
(d)   Refinancing. The requisite holders of Seller Parent’s 15% Senior Preferred
Stock Due 2011 and the 12.75% Senior Subordinated Notes Due 2009 of Seller
Parent and certain of its affiliates, and the requisite lenders under the Credit
Facilities, shall have consented to the Acquisition and related transactions or,
in lieu thereof, the applicable instruments or indebtedness shall have been
redeemed, repurchased, refinanced, defeased, retired or canceled so that any
restriction on consummating the Acquisition and related transactions pursuant to
the terms thereof no longer apply.
 
(e)   Transitional Services Agreement. Each of the Company and Seller shall have
executed and delivered the Transitional Services Agreement.
 
SECTION 6.04.   Frustration of Closing Conditions. Neither Purchaser nor Seller
may rely on the failure of any condition set forth in this Article VI to be
satisfied if such failure was caused by such party’s failure to act in good
faith or to use its commercially reasonable efforts to cause the Closing to
occur, as required by Section 5.04.
 
ARTICLE VII
 
Employee and Related Matters
 
SECTION 7.01.   Continuation of Employment; General Principles. There shall be
continuity of employment for all employees of the Company or any Subsidiary as
of the Closing (each, a “Transferred Employee”), including, for greater
certainty, any employees then on short-term disability or otherwise on a leave
of absence but excluding any such employee who is receiving long-term disability
benefits immediately prior to the Closing (“LTD Employee”); provided, however,
that Purchaser shall cause the Company or its Subsidiaries to offer to re-employ
any LTD Employee effective as of the date he or she presents himself or herself
to Purchaser or its subsidiaries for active employment following the Closing
Date to the same extent the Company and its Subsidiaries would be required in
accordance with Applicable Law to re-employ such LTD Employee prior to the
Closing. Upon an LTD Employee’s commencing employment with the Company or its
Subsidiaries following the Closing, such LTD
 
 
 
38

--------------------------------------------------------------------------------


 
Employee shall be deemed a Transferred Employee. Except as otherwise provided in
this Article VII, all Transferred Employees shall cease to accrue benefits under
and participate as active participants in all Seller Benefit Plans as of 11:59
PM on the day immediately preceding the Closing Date and the Company and each
Subsidiary shall withdraw as participating employers from each Seller Benefit
Plan as of 11:59 PM on the day immediately preceding the Closing Date. Nothing
herein shall be construed as a representation or guarantee by Seller that any
individual employee of the Company or any Subsidiary will continue in employment
with the Company, any Subsidiary or Purchaser following the Closing. Nothing in
this Article VII shall be construed as requiring Purchaser to continue the
employment of any specific person.
 
SECTION 7.02.   Assumption of Liabilities. Except as specifically provided in
this Agreement, effective as of the Closing, Purchaser shall cause the Company
and its Subsidiaries to remain solely responsible for all employment and
employee benefit-related liabilities, obligations and commitments that are
payable from or after the Closing, regardless or whether such liabilities,
obligations and commitments arise before, on or after the Closing Date, and that
relate to any current or former employee of the Company or any Subsidiary (or
any dependent or beneficiary thereof) (the “Covered Employee Liabilities”),
provided that Seller shall retain, and the Covered Employee Liabilities shall
not include, employee benefit-related liabilities and obligations arising under
any Plan that is not a Company Benefit Plan, except (a) as provided in
Sections 7.05, 7.06(b), 7.06(d), 7.06(f), 7.08 or 7.09 or (b) as otherwise
expressly provided in this Article VII (such liabilities and obligations
retained by Seller, the “Seller Plan Liabilities”).
 
SECTION 7.03.   Credited Service. Purchaser shall credit or cause to be
credited, as service with Purchaser or its affiliates, service accrued by
Transferred Employees with, or otherwise recognized for benefit plan purposes
by, Seller, the Company and their subsidiaries and affiliates as of the Closing
(the “Pre-Closing Service”) for all purposes (other than for benefit accrual
purposes under any defined benefit pension plan of Purchaser or its subsidiaries
and affiliates) under the benefit plans, programs, policies and arrangements
(including under any applicable pension, 401(k), savings, medical, dental, life
insurance, vacation and insurance, severance or separation pay plans) of
Purchaser and its subsidiaries and affiliates, provided that Purchaser shall
also give or cause to be given credit for Pre-Closing Service for benefit
accrual purposes under any defined benefit pension plan that is a Company
Benefit Plan or any plan to which accrued benefits under any such Company
Benefit Plan are transferred (it being understood that nothing in this
Section 7.03 shall require Purchaser or its affiliates to continue to maintain
any such defined benefit pension plan or to offer any post-employment health and
insurance plan to Transferred Employees).
 
SECTION 7.04.   Continuation of Compensation and Benefits. Without limiting the
generality of Section 7.01, for not less than the period commencing on the
Closing Date and ending December 31, 2006 (the “Continuation Period”), Purchaser
shall maintain and provide, and, where applicable, shall cause the Company and
the Subsidiaries to maintain and provide: (i) a base salary to each Transferred
Employee at a rate not less than the rate in effect for such Transferred
Employee immediately prior to
 
 
 
39

--------------------------------------------------------------------------------


 
 
the Closing; (ii) subject to Section 7.08, bonus and other incentive
compensation opportunities to each Transferred Employee that are no less
favorable in the aggregate than those provided to similarly situated employees
of Purchaser and its subsidiaries; (iii) employee benefits to each Transferred
Employee that are no less favorable in the aggregate than those provided to such
Transferred Employee immediately prior to the Closing, without regard to any
defined benefit pension benefits provided prior to the Closing, and (iv) equity
or equity-based rights to each Transferred Employee that are no less favorable
in the aggregate than those provided to similarly situated employees of
Purchaser and its subsidiaries. The preceding sentence shall apply to each
Transferred Employee only for so long as he or she remains employed with
Purchaser or its affiliates.
 
SECTION 7.05.   U.S. Savings and Investment Plan. (a)  Without limiting the
generality of Section 7.04, effective as of the Closing, Purchaser or an
affiliate thereof shall have in effect a profit-sharing plan that includes a
qualified cash or deferred arrangement within the meaning of Section 401(k) of
the Code (the “Purchaser’s 401(k) Plan”) intended to be qualified pursuant to
Section 401(a) of the Code, which will provide during the Continuation Period a
matching contribution rate to Transferred Employees who immediately prior to the
Closing are participants or who would be permitted during the Continuation
Period to become participants in Seller’s 401(k) Plan that, subject to
Applicable Law, is at least as favorable as the matching contribution rate
provided by Seller’s 401(k) Plan immediately prior to the Closing. Each
Transferred Employee participating in Seller’s 401(k) Plan immediately prior to
the Closing shall become a participant in the Purchaser’s 401(k) Plan as of the
Closing and each Transferred Employee who would have become eligible during the
Continuation Period to participate in Seller’s 401(k) Plan shall become a
participant in Purchaser’s 401(k) Plan at such time as he or she would have
become eligible to participate in Seller’s 401(k) Plan.
 
(b)   Upon presentation to Seller of (i) an Internal Revenue Service letter of
determination that Purchaser’s 401(k) Plan meets the requirements for
qualification under Section 401(a) of the Code and (ii) a certificate, in form
and substance reasonably satisfactory to Seller, certifying that (A) the
aforementioned letter of determination has not been revoked and (B) to the
knowledge of Purchaser, no event has occurred or is reasonably expected to occur
that would cause Purchaser’s 401(k) Plan to cease to satisfy the requirements of
Section 401(a) of the Code or cause the trust forming a part thereof to cease to
satisfy the requirements of Section 501(a) of the Code, as soon as practicable
after the Closing, Seller shall cause to be transferred to Purchaser’s 401(k)
Plan an amount equal to the account balances of the Transferred Employees,
whether or not vested. Such transfer shall be made in cash, based on the value
of such account balance as of the close of business on the day prior to such
transfer, except that promissory notes evidencing outstanding loan balances
under Seller’s 401(k) Plan shall be transferred in kind. Seller shall debit the
account of each Transferred Employee under Seller’s 401(k) Plan by the amount
transferred to Purchaser’s 401(k) Plan, and Purchaser shall allocate the amounts
transferred to Purchaser’s 401(k) Plan to the accounts of the Transferred
Employees by crediting such accounts in relative proportion to the amount
debited from the Transferred Employee’s accounts under Seller’s 401(k) Plan.
 
 
40

--------------------------------------------------------------------------------


 
 
(c)   Following such transfer, Purchaser and/or Purchaser’s 401(k) Plan shall
assume all liabilities and obligations of Seller and its subsidiaries and
affiliates under Seller’s 401(k) Plan with respect to Transferred Employees and
their beneficiaries, to the extent assets equal to such liabilities are so
transferred.
 
SECTION 7.06.   Welfare Plans. (a)  Without limiting the generality of Section
7.04, effective as of the Closing, Purchaser shall enroll each of the
Transferred Employees and their eligible dependents who are enrolled immediately
prior to the Closing in the plans and programs maintained or contributed to by
Seller and its affiliates that provide medical, dental, vision, disability, life
insurance and other welfare benefits with respect to Transferred Employees
(collectively, the “Seller’s Welfare Plans”) in plans and programs that provide
such benefits that are maintained or contributed to by Purchaser (collectively,
the “Purchaser’s Welfare Plans”). Any and all waiting periods and pre-existing
conditions, exclusions and actively-at-work requirements shall be waived under
Purchaser’s Welfare Plans with respect to the Transferred Employees and their
eligible dependents (to the extent such conditions, exclusions and requirements
were waived or satisfied as of immediately prior to the Closing under the
corresponding Seller’s Welfare Plan). In addition, Purchaser shall cause
Purchaser’s Welfare Plans to recognize any out-of-pocket medical and dental
expenses incurred by each of the Transferred Employees and their eligible
dependents prior to the Closing and during the calendar year in which the
Closing Date occurs for purposes of satisfying any applicable deductibles and
out-of-pockets maximums under Purchaser’s Welfare Plans. During the Continuation
Period, the participation cost to a Transferred Employee under Purchaser’s
Welfare Plans shall be not more than the participation cost to similarly
situated employees of Purchaser and its subsidiaries and affiliates.
 
(b)   Without limiting the generality of Section 7.04, effective as of the
Closing, Purchaser shall have in effect a health care and dependent care
flexible spending reimbursement account plan (the “Purchaser’s Reimbursement
Plan”), which gives full effect to, and continues in effect, salary reduction
elections made by Transferred Employees under Seller’s health and dependent care
reimbursement account plans (“Seller’s Reimbursement Plan”). As soon as
practicable after the Closing, (i) Seller shall pay to Purchaser in cash the
amount, if any, by which aggregate contributions made by Transferred Employees
to Seller’s Reimbursement Plan for the year in which the Closing occurs exceeded
the aggregate benefits provided to Transferred Employees as of the Closing; or
(ii) Purchaser shall pay to Seller in cash the amount, if any, by which
aggregate benefits provided to Transferred Employees under Seller’s
Reimbursement Plan for the year in which the Closing occurs exceeded the
aggregate contributions made by Transferred Employees as of the Closing. From
and after the Closing, Purchaser shall assume and be solely responsible for all
claims made by Transferred Employees under Seller’s Reimbursement Plan, whether
incurred prior to, on or after the Closing Date, that have not been paid in full
prior to the Closing Date.
 
(c)   Effective as of the Closing, Seller or an affiliate thereof shall retain
all responsibilities and obligations with respect to (i) each “qualified
beneficiary” (as defined in Section 607 of ERISA) in respect of a Transferred
Employee who has elected or is eligible to elect continuation coverage as such
term is defined under Section 602 of
 
 
 
41

--------------------------------------------------------------------------------


 
 
ERISA in respect of “qualifying events” (as defined in Section 603 of ERISA)
occurring prior to the Closing and (ii) each former employee of the Company and
the Subsidiaries (other than Transferred Employees) and his or her qualified
beneficiaries.
 
(d)   For the avoidance of doubt, Purchaser and its affiliates shall remain
solely liable for all liabilities, obligations and commitments with respect to
the provision of short-term disability benefits in respect of Transferred
Employees attributable to an injury or similar event that occurred prior to
Closing; provided, however, that, in the event any such Transferred Employee
does not return to active employment with Purchaser and its affiliates and would
otherwise be eligible to receive long-term disability benefits under the terms
of a Seller Benefit Plan had he or she remained employed by Seller or its
affiliates attributable to any such injury or similar event that occurred prior
to Closing, Seller shall retain the liability to provide such long-term
disability benefits to such Transferred Employee from and after such time, if
any, as such Transferred Employee in fact becomes eligible to commence receiving
such long-term disability benefits.
 
(e)   Seller shall remain solely liable for all liabilities, obligations and
commitments with respect to all workers compensation claims of Transferred
Employees solely to the extent that any such claims are attributable to an
injury or condition that was incurred prior to Closing, and Purchaser shall
assume and be solely liable for all liabilities, obligations and commitments
with respect to all workers compensation claims of Transferred Employees to the
extent that any such claims are attributable to an injury or condition that was
incurred from and after Closing.
 
(f)   Seller shall be solely responsible for claims under Seller Benefit Plans
for health care (including dental and vision care) that are incurred prior to
the Closing Date by Transferred Employees and/or their dependents (“Pre-Closing
Health Care Claims”), and Purchaser shall be solely responsible for claims for
health care (including dental and vision care) that are incurred on or after the
Closing Date by Transferred Employees and/or their dependents; provided,
however, that Purchaser shall, within 15 Business Days of demand therefor by
Seller accompanied by a statement specifying in reasonable detail the claims for
which reimbursement is sought, reimburse and pay to Seller the amount of
Pre-Closing Health Care Claims paid by Seller following the Closing; provided
further, however, that Purchaser shall not be obligated to reimburse Seller for
Pre-Closing Health Care Claims in excess of $1,100,000 in the aggregate. For
purposes of the foregoing, a medical/dental/vision claim shall be considered
incurred when the medical/dental/vision services are rendered or
medical/dental/vision supplies or drugs are provided, and not when the condition
arose; provided that claims relating to a hospital confinement that commences
prior to the Closing Date and continues thereafter shall be treated as incurred
prior to the Closing Date. From the date hereof until Closing, Seller shall
cause Pre-Closing Health Care Claims to be processed and paid in the usual,
regular and ordinary course in substantially the same manner as previously
conducted.
 
SECTION 7.07.   Severance Policies. Without limiting the generality of Section
7.04, Purchaser shall cause the Company and its Subsidiaries to retain and
maintain without amendment for the benefit of Transferred Employees who are
 
 
 
42

--------------------------------------------------------------------------------


 
terminated from employment during the Continuation Period the Company’s Change
of Control Severance Plan (a correct and complete copy of which has been
provided to Purchaser) as in effect immediately prior to the Closing. 
 
SECTION 7.08.   Performance Bonuses. Purchaser shall assume responsibility with
respect to, and shall make any and all payments required to be made to
Transferred Employees pursuant to, the WRC Media Inc. Executive Incentive
Compensation Plan (the “Seller’s Incentive Plan”) (a correct and complete copy
of which has been provided to Purchaser) that relate to performance periods in
which the Closing Date occurs and that end on or before December 31, 2005.
Purchaser agrees to calculate and make such payments pursuant to the terms and
conditions of Seller’s Incentive Plan and on or before March 31, 2006. With
respect to the Seller’s Incentive Plan for the 2005 calendar year, (i) following
the Closing, any requirement that a Transferred Employee remain employed with
Seller and its affiliates as of December 31, 2005 in order to receive any
applicable bonus or similar payment shall be replaced with a requirement that
the Transferred Employee remain employed with Purchaser and its affiliates as of
December 31, 2005 in order to receive any applicable bonus or similar payment
and (ii) with respect to the 2005 calendar year any applicable performance
criteria that relate to the performance of Seller or any subsidiary, division,
business unit or other measuring grouping other than the Company and its
Subsidiaries shall receive a weighting of 0% (and thus be disregarded), and the
performance criteria that relate to the performance of the Company and its
Subsidiaries shall be weighted 100%. 
 
SECTION 7.09.   Vacation Benefits. Purchaser shall cause the Company and the
Subsidiaries to assume and honor, and permit the Transferred Employees to fully
utilize, all vacation days accrued but not yet taken by Transferred Employees as
of the Closing, including historical accruals of vacation under the policy set
forth in Schedule 7.09.
 
SECTION 7.10.   Employment and Other Agreements. Effective as of the Closing,
Purchaser shall cause the Company or the Subsidiaries to remain solely
responsible for all liabilities and obligations with respect to all employment
agreements and supplemental benefit agreements which have been entered into
between a Transferred Employee, on the one hand, and the Company and its
subsidiaries and affiliates, on the other hand.
 
SECTION 7.11.   Retention Arrangements. Purchaser shall cause the Company and
the Subsidiaries to retain sole responsibility for and honor without amendment
the terms of the Company’s retention program (the “Retention Program”) (a
correct and complete copy of which has been provided to Purchaser) as in effect
immediately prior to the Closing.
 
SECTION 7.12.   No Third-Party Beneficiaries. This Article VII is for the sole
benefit of the parties hereto and their permitted assigns and nothing in this
Article VII expressed or implied shall give or be construed to give to any
person (including any current or former employee), other than the parties hereto
and such assigns, any legal or equitable rights hereunder.
 
 
43

--------------------------------------------------------------------------------


 
 
 
ARTICLE VIII
 
Termination, Amendment and Waiver
 
SECTION 8.01.   Termination. (a)  Notwithstanding anything to the contrary in
this Agreement, this Agreement may be terminated and the Acquisition and the
other transactions contemplated by this Agreement abandoned at any time prior to
the Closing:
 
(i)   by mutual written consent of Seller and Purchaser;
 
(ii)   by Seller if any of the conditions set forth in Sections 6.01 or 6.03
shall have become incapable of fulfillment, and shall not have been waived by
Seller;
 
(iii)   by Purchaser if any of the conditions set forth in Sections 6.01 or 6.02
shall have become incapable of fulfillment, and shall not have been waived by
Purchaser; or
 
(iv)   by Seller or Purchaser, if the Closing does not occur on or prior to
July 31, 2005;
 
provided, however, that the party seeking termination pursuant to clause (ii),
(iii) or (iv) is not then in material breach of any of its representations,
warranties, covenants or agreements contained in this Agreement.
 
(b)   In the event of termination by Seller or Purchaser pursuant to this
Section 8.01, written notice thereof shall forthwith be given to the other and
the transactions contemplated by this Agreement shall be terminated, without
further action by any party. If the transactions contemplated by this Agreement
are terminated as provided herein:
 
(i)   Purchaser shall return all documents and other material received from
Seller or the Company relating to the transactions contemplated hereby, whether
so obtained before or after the execution hereof, to Seller; and
 
(ii)   all confidential information received by Purchaser with respect to the
business of the Company and the Subsidiaries shall be treated in accordance with
the Confidentiality Agreement, which shall remain in full force and effect
notwithstanding the termination of this Agreement.
 
SECTION 8.02.   Effect of Termination. If this Agreement is terminated and the
transactions contemplated hereby are abandoned as described in Section 8.01,
this Agreement shall become null and void and of no further force and effect,
except for the provisions of (i) Section 5.03(a) relating to the obligation of
Purchaser to keep confidential certain information and data obtained by it,
(ii) Section 5.05 relating to
 
 
 
44

--------------------------------------------------------------------------------


 
 
 
certain expenses, (iii) Section 5.06 relating to finder’s fees and broker’s
fees, (iv) Section 5.10 relating to publicity and (v) Section 8.01 and this
Section 8.02. Nothing in this Section 8.02 shall be deemed to release any party
from any liability for any breach by such party of the terms and provisions of
this Agreement or to impair the right of any party to compel specific
performance by any other party of its obligations under this Agreement.
 
SECTION 8.03.   Amendments and Waivers. This Agreement may not be amended except
by an instrument in writing signed on behalf of each of the parties hereto. By
an instrument in writing Purchaser, on the one hand, or Seller, on the other
hand, may waive compliance by the other with any term or provision of this
Agreement that such other party was or is obligated to comply with or perform.
 
ARTICLE IX
 
Indemnification
 
SECTION 9.01.   Tax Indemnification. (a) Seller shall indemnify the Purchaser
Indemnitees against and hold them harmless from any Losses attributable to
Income Taxes (i) imposed on Seller or any other member of an Affiliated Group,
other than the Company or any Subsidiary, for any Tax period, (ii) imposed on
the Company or any Subsidiary under Treasury Regulation 1.1502-6 (or any similar
provision of state, local, foreign or other law) by reason of the Company or any
Subsidiaries being included in any affiliated group at any time on or before the
Closing Date, (iii) imposed on or payable by the Company or any Subsidiary with
respect to any Tax period or portion thereof that ends on or before the Closing
Date or (iv) for any Straddle Period but only for that portion of the Straddle
Period relating to the Pre-Closing Tax Period as computed in accordance with
Section 9.01(d). Payment by Seller of any amount due to a Purchaser Indemnitee
under this Section 9.01(a) (other than payments the timing of which is provided
for under Section 5.07(b)) shall be made within twenty days following written
notice by the Indemnified Party that payment of such amounts to the appropriate
Tax Authority is due by the Indemnified Party; provided, that Seller shall not
be required to make any payment earlier than two business days before it is due
to the appropriate Taxing Authority. In the case of a Tax that is contested in
accordance with the provisions of Section 9.03(c), payment of the Tax to the
appropriate Tax Authority will not be considered to be due earlier than the date
that a final determination to such effect is made by such Taxing Authority or a
court or liability for such Tax is otherwise conclusively settled or
compromised.
 
(b)   Seller shall indemnify the Purchaser Indemnitees against and hold them
harmless from any Losses attributable to withholding or employment Taxes with
respect to wages (including resulting from the erroneous classification of an
employee as an independent contractor) for any Tax period or portion thereof
that ends on or before the Closing Date, provided that this paragraph (b) shall
only apply to the extent that such Taxes exceed in the aggregate $100,000 after
which Seller shall be liable for all Losses in excess of such amount.
 
 
 
 
45

--------------------------------------------------------------------------------


 
 
(c)   Purchaser shall indemnify the Seller Indemnitees against and hold them
harmless from any Losses attributable to: (i) all liability for Taxes of the
Company and the Subsidiaries for any taxable period ending after the Closing
Date (except to the extent such taxable period began before the Closing Date, in
which case the indemnity under this Section 9.01(c) shall cover only that
portion of any such Taxes that are not for the Pre-Closing Tax Period, as
computed in accordance with Section 9.01(d)) and (ii) all liability for Taxes
attributable to any action taken after the Closing on the Closing Date outside
of the ordinary course of business by Purchaser, any of its affiliates
(including the Company or any Subsidiary), or any transferee of Purchaser or any
of its affiliates (other than expressly required by applicable law or by this
Agreement).
 
(d)   Straddle Period. In the case of any Straddle Period, (i) real, personal
and intangible property Taxes (“Property Taxes”) of the Company and Subsidiaries
for the Pre-Closing Tax Period shall be allocated to the Pre-Closing Tax Period
on a pro rata daily basis, and (ii) the Taxes of the Company and Subsidiaries
(other than Property Taxes) for the Pre-Closing Tax Period shall be computed as
if such taxable period ended as of the close of business on the day immediately
preceding the Closing Date.
 
SECTION 9.02.   Other Indemnification. (a) Seller shall indemnify Purchaser and
its affiliates, shareholders and subsidiaries (including, following the Closing,
the Company and the Subsidiaries) and their respective officers, directors,
employees and agents (collectively the “Purchaser Indemnitees”) against and hold
them harmless from any and all damages, fines, fees, penalties, deficiencies,
losses and expenses, including all interest, court costs and reasonable fees and
expenses of attorneys, accountants and other experts and other expenses of
litigation or other proceedings or of any claim, default or assessment or
pursuit of rights to indemnification (collectively, “Losses”), suffered,
incurred or sustained by any of them or to which any of them becomes subject, to
the extent resulting from, arising out of or relating to (i) any breach of any
representation or warranty of Seller contained in this Agreement, (ii) any
breach of any covenant or agreement of Seller contained in this Agreement,
(iii) any employee benefit obligations retained by Seller or any of its
affiliates (other than the Company and the Subsidiaries) pursuant to Article VII
and (iv) the failure of the Shares to be validly issued and outstanding as of
the Closing Date.
 
(b)   Purchaser shall indemnify Seller and its affiliates, shareholders and
subsidiaries and their respective officers, directors, employees and agents
(collectively, the “Seller Indemnitees”) against and hold them harmless from any
and all Losses suffered, incurred or sustained by any of them or to which any of
them becomes subject, to the extent resulting from, arising out of or relating
to (i) any breach of any representation of Purchaser contained in this
Agreement, (ii) any breach of any covenant or agreement of Purchaser contained
in this Agreement and (iii) any employee benefit obligations assumed or retained
by Purchaser or required to be assumed or retained by the Company or any
Subsidiary pursuant to Article VII.
 
SECTION 9.03.   Indemnification Procedures. (a) Procedures Relating to
Indemnification of Third Party Claims. If any party (the “Indemnified Party”)
receives written notice of the commencement of any action or proceeding or the
assertion of any
 
 
 
 
46

--------------------------------------------------------------------------------


 
 
claim by a third party or the imposition of any penalty or assessment (in each
case other than with respect to Taxes) for which indemnity may be sought under
Section 9.02 (a “Third Party Claim”) or such Indemnified Party has a reasonable
basis to believe that there are grounds for a Third Party Claim to be asserted
against it, and such Indemnified Party intends to seek indemnity pursuant to
this Article IX, the Indemnified Party shall promptly provide the other party
(the “Indemnifying Party”) with written notice of such Third Party Claim,
stating the nature, basis and the amount thereof, to the extent known, along
with copies of any relevant documents evidencing such Third Party Claim and the
basis for indemnification sought. Failure of the Indemnified Party to give such
notice will not relieve the Indemnifying Party from liability on account of this
indemnification, except if and to the extent that the Indemnifying Party is
actually prejudiced thereby. The Indemnifying Party will have 60 days from
receipt of any such notice of a Third Party Claim to give notice to assume the
defense thereof. If notice to the effect set forth in the immediately preceding
sentence is given by the Indemnifying Party, the Indemnifying Party will have
the right to assume the defense of the Indemnified Party against the Third Party
Claim with counsel of its choice. At any time prior to the Indemnifying Party’s
delivery of any notice to assume the defense of a Third Party Claim, the
Indemnified Party may file any motion, answer or other pleadings or take any
other action that the Indemnified Party reasonably believes to be necessary or
appropriate to avoid a default judgment. So long as the Indemnifying Party has
assumed the defense of the Third Party Claim in accordance herewith, (i) the
Indemnified Party may retain separate co-counsel at its sole cost and expense
and participate in the defense of the Third Party Claim, (ii) the Indemnified
Party will not file any papers or consent to the entry of any judgment or enter
into any settlement with respect to the Third Party Claim without the prior
written consent of the Indemnifying Party and (iii) the Indemnifying Party will
not (A) admit to any wrongdoing or (B) consent to the entry of any judgment or
enter into any settlement with respect to the Third Party Claim, in each case,
without the prior written consent of the Indemnified Party (which consent shall
not be unreasonably withheld or delayed). The parties will use their
commercially reasonable efforts to minimize Losses from Third Party Claims and
will act in good faith in responding to, defending against, settling or
otherwise dealing with such claims. The parties will also cooperate in any such
defense and give each other reasonable access to all information relevant
thereto. Whether or not the Indemnifying Party has assumed the defense, such
Indemnifying Party will not be obligated to indemnify the Indemnified Party
hereunder for any settlement entered into or any judgment that was consented to
without the Indemnifying Party’s prior written consent.
 
(b)   Procedures for Non-Third Party Claims. The Indemnified Party will notify
the Indemnifying Party in writing promptly of its discovery of any matter that
does not involve a Third Party Claim being asserted against or sought to be
collected from the Indemnified Party, giving rise to the claim of indemnity
pursuant hereto. The failure so to notify the Indemnifying Party shall not
relieve the Indemnifying Party from liability on account of this
indemnification, except only to the extent that the Indemnifying Party is
actually prejudiced thereby. The Indemnifying Party will have 60 days from
receipt of any such notice to give notice of dispute of the claim to the
Indemnified Party. The Indemnified Party will reasonably cooperate and assist
the Indemnifying Party in determining the validity of any claim for indemnity by
the Indemnified Party and in
 
 
 
 
47

--------------------------------------------------------------------------------


 
otherwise resolving such matters. Such assistance and cooperation will include
providing reasonable access to and copies of information, records and documents
relating to such matters, furnishing employees to assist in the investigation,
defense and resolution of such matters and providing legal and business
assistance with respect to such matters.
 
(c)   Procedures Relating to Indemnification of Tax Claims. (i) If one party is
responsible for the payment of Taxes pursuant to Sections 9.01 or 9.02 of this
Agreement (the “Tax Indemnifying Party”), and the other party to this Agreement
(the “Tax Indemnified Party”) receives a notice of deficiency, proposed
adjustment, adjustment, assessment, audit, examination, suit, dispute or other
claim (a “Tax Claim”) with respect (in whole or in part) to such Taxes, the Tax
Indemnified Party shall promptly notify the Tax Indemnifying Party in writing of
such Tax Claim. No failure or delay on the part of the Tax Indemnified Party to
give notice to the Tax Indemnifying Party shall reduce or otherwise affect the
obligations or liabilities of the Tax Indemnifying Party pursuant to this
Agreement, except to the extent that such failure or delay shall have adversely
affected the Tax Indemnifying Party’s ability to defend against any liability or
claim for Taxes that the Tax Indemnifying Party is obligated to pay hereunder.
 
(ii)   The Tax Indemnifying Party shall assume and control the applicable audit
or examination and the defense of a Tax Claim involving any Taxes for which it
has an obligation to indemnify the Tax Indemnified Party pursuant to Sections
9.01 or 9.02 of this Agreement. The preceding sentence shall not apply to the
extent the Tax Indemnifying Party has potential liability of less than 50% of
the total potential liability of such Tax Claim. The party controlling the
applicable audit or examination and the defense of the Tax Claim shall be
referred to herein as the “Controlling Party” and the other party shall be
referred to herein as the “Non-Controlling Party.” The Non-Controlling Party and
its affiliates agree to cooperate with the Controlling Party in pursuing such
contest, including execution of any powers of attorney in favor of the
Controlling Party. Notwithstanding anything in this Agreement to the contrary,
the Controlling Party shall keep the Non-Controlling Party informed of all
material developments and events relating to such Tax Claim and the
Non-Controlling Party, at its own cost and expense and with its own counsel,
shall have the right to participate in (but not control) the applicable audit or
examination and defense of such Tax Claim. The Controlling Party shall not
settle or otherwise compromise any Tax Claim if such settlement or compromise
could reasonably be expected to have the effect of materially increasing the Tax
liability of the Non-Controlling Party without the consent of the
Non-Controlling Party, such consent not to be unreasonably withheld.
 
If Controlling Party elects not to assume and control the applicable audit or
examination and the defense of a Tax Claim, the Non-Controlling Party may pursue
contest of or settle or otherwise compromise such Tax Claim, at Controlling
Party’s sole expense.
 
Notwithstanding the foregoing, in no case shall any Non-Controlling Party settle
or otherwise compromise (or extend the statute of limitations for) any Tax Claim
without the Controlling Party’s prior written consent. Further, in no case shall
any Tax Indemnified Party settle or otherwise compromise (or extend the statute
of limitations
 
 
 
48

--------------------------------------------------------------------------------


 
 
for) any Tax Claim for which the Tax Indemnifying Party will have an obligation
to indemnify without the Tax Indemnifying Party’s prior written consent. Neither
party shall settle a Tax Claim relating solely to Income Taxes of the
Non-Controlling Party or any of its subsidiaries for a Straddle Period without
the other party’s prior written consent.
 
Whether or not the Non-Controlling Party chooses to participate in the defense
of any Tax Claim, all of the parties hereto shall cooperate in the defense
thereof.
 
SECTION 9.04.   Limitations on Indemnification. (a) The aggregate liability of
Seller pursuant to clauses (i) and (ii) of Section 9.02(a) (in the case of
clause (ii) of Section 9.02(a), only with respect to breaches of covenants or
agreements contained in Sections 5.01, 5.02 or 5.04 that occur prior to the
Closing) and the aggregate liability of Purchaser pursuant to clauses (i) and
(ii) of Section 9.02(b) (in the case of clause (ii) of Section 9.02(b), only
with respect to breaches of covenants or agreements contained in Sections 5.01,
5.02 or 5.04 that occur prior to Closing) (such clauses of Sections 9.02(a) and
9.02(b) as so qualified in the case of clause (ii) of each such Section,
collectively, the “Limited Indemnity Provisions”) for claims for indemnification
asserted in a notice delivered pursuant to Section 9.03
 
(i)   prior to the date that is six months after the Closing Date, shall not
exceed 20% of the Purchase Price,
 
(ii)   on or after the date that is six months after the Closing Date and prior
to the date that is nine months after the Closing Date, shall not exceed, taken
together with the aggregate liability of such party pursuant to the Limited
Indemnity Provisions for claims asserted in notices delivered prior to the date
that is six months after the Closing Date, 10% of the Purchase Price, and
 
(iii)   on or after the date that is nine months after the Closing Date and
prior to the date that is twelve months after the Closing Date (or, in the case
of a claim with respect to a breach of any representation and warranty contained
in Section 3.10, prior to the date that is 60 days following the expiration of
the applicable statute of limitations), shall not exceed, taken together with
the aggregate liability of such party pursuant to the Limited Indemnity
Provisions for claims asserted in notices delivered prior to the date that is
nine months after the Closing Date, 5% of the Purchase Price;
 
provided, further, that in no event shall the aggregate liability of Seller or
Purchaser for claims for indemnification pursuant to the Limited Indemnity
Provisions exceed 20% of the Purchase Price no matter when the notices asserting
the claims therefor are delivered. For purposes of determining the limitation
under the foregoing sentence applicable to any claim for indemnification, a
notice of such claim shall not be deemed delivered unless such notice states in
reasonable detail the basis of such claim.
 
 
49

--------------------------------------------------------------------------------


 
 
(b)   Neither Seller nor Purchaser shall have any liability for any claim for
indemnification pursuant to the Limited Indemnity Provisions unless such claim
is asserted in a notice (stating in reasonable detail the basis of such claim)
delivered pursuant to Section 9.03 prior to the date that is twelve months after
the Closing Date or, in the case of a claim with respect to a breach of any
representation and warranty contained in Section 3.10, prior to the date that is
60 days following the expiration of the applicable statute of limitations.
Seller shall not have any liability for any claim for indemnification pursuant
to clause (iv) of Section 9.02(a) unless such claim is asserted in a notice
(stating in reasonable detail the basis of such claim) delivered pursuant to
Section 9.03 prior to the date that is sixty months after the Closing Date.
 
(c)   Neither Seller nor Purchaser shall be required to indemnify or hold
harmless any person with respect to any claim for indemnification pursuant to
the Limited Indemnity Provisions (x) unless and until the aggregate Losses of
the Purchaser Indemnities, in the case of Seller, or the Seller Indemnitees, in
the case of Purchaser, in respect of all such claims exceed $5,000,000, after
which such party shall be liable for all Losses in excess of such amount, and
(y) for any individual items (or group of substantially related items) where the
loss relating thereto is less than $100,000 and such items (or group of
substantially related items) shall not be aggregated for purposes of the
immediately preceding clause (x).
 
(d)   Except as otherwise specifically provided in this Agreement or in any
Ancillary Agreement, Purchaser acknowledges that its sole and exclusive remedy
with respect to any and all claims relating to this Agreement and the Ancillary
Agreements, the Acquisition and the other transactions contemplated hereby and
thereby, the Company or any Subsidiary and its assets and liabilities (other
than claims of, or causes of action arising from, fraud, or actions seeking
specific performance of Section 5.03(b) or Section 5.13) shall be pursuant to
the indemnification provisions set forth in this Article IX. In furtherance of
the foregoing, Purchaser hereby waives, from and after the Closing, to the
fullest extent permitted under applicable law, any and all rights, claims and
causes of action (other than claims of, or causes of action arising from, fraud,
or actions seeking specific performance of Section 5.03(b) or Section 5.13) it
may have against Seller arising under or based upon this Agreement, any
Ancillary Agreement, any document or certificate delivered in connection
herewith, any Applicable Law (including any relating to environmental matters),
common law or otherwise (except pursuant to the indemnification provisions set
forth in this Article IX).
 
(e)   Neither party hereto shall be liable to the other for any special,
incidental, consequential or punitive damages (including loss of profits, loss
of use, damage to goodwill or loss of business) claimed by such other party
resulting from such first party’s breach of its representations, warranties,
covenants or agreements hereunder. In no event shall Seller be obligated to
indemnify the Purchaser Indemnitees or any other person with respect to any
matter to the extent that such matter was reflected in the calculation of the
adjustment to the Closing Date Amount, if any, pursuant to Section 1.04(c).
 
 
50

--------------------------------------------------------------------------------


 
 
SECTION 9.05.   Calculation of Losses. The amount of any Losses for which
indemnification is provided under this Article IX shall be computed net of any
insurance proceeds received by the Indemnified Party in connection with such
Losses. If the amount with respect to which any claim is made under this Article
IX (an “Indemnity Claim”) gives rise to the party making the claim an actual Tax
Benefit (as defined below), the indemnity payment shall be reduced by the amount
of the Tax Benefit available to the party making the claim. To the extent such
Indemnity Claim does not give rise to an actual Tax Benefit, if the amount with
respect to which any Indemnity Claim is made gives rise to a Tax Benefit that is
realized within five years of the close of the taxable year that includes the
year of the Loss subject to this Section 9.05 to the party that made the claim,
such party shall refund to the Indemnifying Party the amount of such Tax Benefit
when, as and if realized. For the purposes of this Agreement, any subsequently
realized Tax Benefit shall be treated as though it were a reduction in the
amount of the initial Indemnity Claim, and the liabilities of the parties shall
be redetermined as though both occurred at or prior to the time of the indemnity
payment. For purposes of this Section 9.05, a “Tax Benefit” means an amount by
which the Income Tax liability of the party (or group of corporations including
the party) is reduced (including, without limitation, by deduction, reduction of
income by virtue of increased tax basis or otherwise, entitlement to refund,
credit or otherwise) plus any related interest received from the relevant Taxing
Authority. Where a party has other losses, deductions, credits or items
available to it, the determination of any Tax Benefit shall be calculated by
comparing the Income Tax liability of the Indemnified Party, computed without
regard to any losses, deductions, credits or items relating to the Indemnity
Claim, to the Income Tax liability of the Indemnified Party, computed after
taking into account any losses, deductions, credits or items relating to the
Indemnity Claim. In the event that there should be a determination disallowing
the Tax Benefit, the Indemnifying Party shall be liable to refund to the
Indemnified Party the amount of any related reduction previously allowed or
payments previously made to the Indemnifying Party pursuant to this Section
9.05. The amount of the refunded reduction or payment shall be deemed a payment
under this Section 9.05 and thus shall be paid subject to any applicable
reductions under this Section 9.05. Any indemnity payment under this Agreement
shall be treated as an adjustment to the Purchase Price for Tax purposes, unless
a final determination (which shall include the execution of a Form 870-AD or
successor form) with respect to the Indemnified Party or any of its affiliates
causes any such payment not to be treated as an adjustment to the Purchase Price
for United States Federal income purposes.
 
ARTICLE X
 
General Provisions
 
SECTION 10.01.   No Additional Representations; Survival of Representations. (a)
Purchaser acknowledges that (i) none of Seller, the Company or any other person
has made any representation or warranty, expressed or implied, as to the Company
or any Subsidiary or the accuracy or completeness of any information regarding
the Company and the Subsidiaries furnished or made available to Purchaser and
its representatives, except as expressly set forth in this Agreement,
(ii) Purchaser has not relied on any representation or warranty from Seller or
any other person in
 
 
51

--------------------------------------------------------------------------------


 
 
determining to enter into this Agreement, except as expressly set forth in this
Agreement, and (iii) none of Seller or any other person shall have or be subject
to any liability to Purchaser or any other person resulting from the
distribution to Purchaser, or Purchaser’s use of, any such information,
including the Project Learning Data Pack prepared by Goldman Sachs & Co. dated
December 2004 and any information, documents or material made available to
Purchaser in any virtual or physical “data rooms”, management presentations or
in any other form in expectation of the transactions contemplated hereby.
 
(b)   The representations and warranties contained in this Agreement shall
survive in full force and effect solely for the purpose of indemnification under
Article IX until the first anniversary of the Closing Date (except that the
representations and warranties contained in Section 3.10 shall survive solely
for the purpose of indemnification under Article IX for 60 days following the
expiration of the applicable statute of limitations); provided, however, that if
a claim for indemnification under a representation or warranty stating in
reasonable detail the basis of such claim is delivered to the applicable
Indemnifying Party prior to the first anniversary of the Closing Date (or, in
the case of a claim with respect to a breach of any representation and warranty
in Section 3.10, prior to the date that is 60 days following the expiration of
the applicable statute of limitations), such representation and warranty shall
continue to survive solely for the purposes of such claim until such claim has
been satisfied or resolved.
 
SECTION 10.02.   Assignment. This Agreement and the rights and obligations
hereunder shall not be assignable or transferable by any party without the prior
written consent of the other parties hereto, except that rights under this
Agreement shall be assignable by Purchaser in whole or in part to one or more of
its subsidiaries (provided that (i) no such assignment shall release Purchaser
from its obligations hereunder and (ii) such assignment shall only be effective
to the extent the assignee remains a subsidiary of Purchaser). Any attempted
assignment in violation of this Section 10.02 shall be void.
 
SECTION 10.03.   No Third-Party Beneficiaries. This Agreement is for the sole
benefit of the parties hereto and their permitted assigns and nothing herein
expressed or implied shall give or be construed to give to any person, other
than the parties hereto and such assigns, any legal or equitable rights
hereunder.
 
SECTION 10.04.   Notices. All notices or other communications required or
permitted to be given hereunder shall be in writing and shall be delivered by
hand or sent by facsimile or sent, postage prepaid, by registered, certified or
express mail or overnight courier service and shall be deemed given when so
delivered by hand or confirmed facsimile, or if mailed, three days after mailing
(one business day in the case of express mail or overnight courier service), as
follows:
 
    (i)    if to Purchaser,
 
    c/o Pearson Inc.
    1330 Avenue of the Americas
    New York, NY  10019
 
 
52

--------------------------------------------------------------------------------


 
Attention: Phillip J. Hoffman

 
Facsimile: (212) 641-2532
 
with a copy to:
 
Morgan, Lewis & Bockius LLP
101 Park Avenue
New York, NY 10178

 
Attention: Charles E. Engros, Jr., Esq.

 
Facsimile: (212) 309-6001
 
(ii)    if to Seller,
 
Weekly Reader Corporation
c/o Ripplewood Holdings L.L.C.
One Rockefeller Plaza, 32nd Floor
New York, NY 10020

 
Attention: Christopher Minnetian

 
Facsimile: (212) 218-4699
 
with a copy to:
 
Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, NY 10019

 
Attention: Peter S. Wilson, Esq.
 
Facsimile: (212) 474-3700
 
SECTION 10.05.   Interpretation; Exhibits and Schedules; Certain
Definitions. (a) The headings contained in this Agreement, in any Exhibit or
Schedule hereto and in the table of contents to this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. Any matter set forth in any provision, subprovision, section or
subsection of the Disclosure Schedule shall be deemed set forth in other
provisions, subprovisions, sections or subsections of the Disclosure Schedule to
the extent relevant and reasonably apparent. For purposes of determining whether
any representation and warranty has been breached, any items not set forth in
the Disclosure Schedule shall not be aggregated with items set forth in the
 
 
 
53

--------------------------------------------------------------------------------


 
 
 
Disclosure Schedule when determining if such items not set forth in the
Disclosure Schedule have had or would be reasonably likely to have, individually
or in the aggregate, a Seller Material Adverse Effect or a Company Material
Adverse Effect. All Exhibits and Schedules annexed hereto or referred to herein
are hereby incorporated in and made a part of this Agreement as if set forth in
full herein. Any capitalized terms used in any Schedule or Exhibit but not
otherwise defined therein, shall have the meaning as defined in this Agreement.
When a reference is made in this Agreement to a Section, Article, Exhibit or
Schedule, such reference shall be to a Section or Article of, or an Exhibit or
Schedule to, this Agreement unless otherwise indicated.
 
(b)   For all purposes hereof:
 
“affiliate” of any person means another person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first person.
 
“Company Material Adverse Effect” means any change or event that has a material
and adverse effect on the business, financial condition or results of operations
of the Company and the Subsidiaries, taken as a whole; provided, however, that
none of the following, either alone or in combination, shall be considered in
determining whether there has been a “Company Material Adverse Effect”: (i) any
change relating to United States or foreign economies in general or the
Company’s and the Subsidiaries’ industries in general which, in each such case,
does not disproportionately affect the Company and the Subsidiaries, taken as a
whole, or (ii) any disruption to the Company’s and the Subsidiaries’ business as
a result of the announcement by Seller of its intention to sell the Company or
the execution of this Agreement and the consummation of the transactions
contemplated hereby.
 
“Credit Facilities” means, collectively, (i) the credit facilities governed by
the Credit Agreement, dated as of March 29, 2004, among Seller, CompassLearning,
Inc., WRC Media Inc., Credit Suisse First Boston, Bank of America, N.A. and
General Electric Capital Corporation and (ii) the credit facilities governed by
the Second Lien Credit Agreement, dated as of March 29, 2004, among Seller,
CompassLearning, Inc., WRC Media Inc., Credit Suisse First Boston, Bank of
America, N.A. and General Electric Capital Corporation.
 
“including” means including, without limitation.
 
“knowledge of Seller” means the actual knowledge of Ralph D. Caulo, Richard
Nota, Kevin Brueggeman, Joe Fraulo and Mark Lawless.
 
“person” means any individual, firm, corporation, partnership, limited liability
company, trust, joint venture, Governmental Entity or other entity.
 
“subsidiary” of any person means another person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are
 
 
 
54

--------------------------------------------------------------------------------


 
 
no such voting interests, 50% or more of the equity interests of which) is owned
directly or indirectly by such first person or by another subsidiary of such
first person.
 
(c)   The following terms have the meanings given such terms in the sections set
forth below:
 
 
Term
Section
   
“Accounting Firm”
1.04(b)
“Accounts Receivable”
1.04(d)
“Acquisition”
1.01
“Adjusted Purchase Price”
1.04(c)
“Agreement”
Preamble
“Affiliated Group”
3.10(b)
“Ancillary Agreements”
2.02
“Applicable Law”
2.03
“Applicable Percentage”
1.04(d)
“Audited Financial Statements”
3.04(a)
“Audited Balance Sheet”
3.04(a)
“Balance Sheet Principles”
1.04(d)
“Benefit Plans”
3.12(a)
“Closing”
1.02
“Closing Accounts Receivable”
1.04(a)
“Closing Date”
1.02
“Closing Date Amount”
1.03(b)
“Closing Tangible Net Worth”
1.04(a)
“Code”
3.10(a)
“Commonly Controlled Entity”
3.12(a)
“Company”
Recitals
“Company Benefit Plan”
3.12(a)
“Company Contracts”
3.08(b)
“Company Intellectual Property”
3.07(a)
“Company-Owned Intellectual Property”
3.07(a)
“Company Pension Plan”
3.12(c)
“Confidential Information”
3.07(g)
“Confidentiality Agreement”
5.03(a)
“Consent”
2.03
“Continuation Period”
7.04
“Contract”
2.03
“Controlling Party”
9.03(c)
“Covered Employee Liabilities”
7.02
“Disclosure Schedule”
Article II
“DOJ”
5.04(b)
“Environmental Laws”
3.14(b)
“Exchange Act”
2.03
“Financing”
4.06
“FTC”
5.04(b)



 
55

--------------------------------------------------------------------------------




 
“GAAP”
1.04(d)
“Governmental Entity”
2.03
“Hazardous Materials”
3.14(b)
“HSR Act”
2.03
“Income Tax”
3.10(a)
“Indemnified Party”
9.03(a)
“Indemnifying Party”
9.03(a)
“Indemnity Claim”
9.05
“Intellectual Property”
3.07(g)
“Judgment”
2.03
“July A/R Amount”
1.04(a)
“Lease”
3.06
“Leased Property”
3.06
“Liens”
3.05(a)
“Limited Indemnity Provisions”
9.04(a)
“Losses”
9.02(a)
“Non-Controlling Party”
9.03(c)
“Notice of Disagreement”
1.04(b)
“Plan”
3.12(a)
“Pension Plan”
3.12(a)
“Permits”
3.14(a)
“Permitted Business”
5.13(b)
“Permitted Liens”
3.05(a)
“Post-Closing Tax Period”
3.10(a)
“Pre-Closing Health Care Claims”
7.05(f)
“Pre-Closing Service”
7.03
“Pre-Closing Tax Period”
3.10(a)
“Proceeding”
3.11
“Property Taxes”
9.01(d)
“Purchase Price”
1.01
“Purchaser”
Preamble
“Purchaser Indemnitees”
9.02(a)
“Purchaser Material Adverse Effect”
4.01
“Purchaser Statement”
1.04(a)
“Purchaser’s Reimbursement Plans”
7.06(b)
“Purchaser’s Severance Policies”
7.07
“Purchaser’s Welfare Plans”
7.06(a)
“Purchaser’s 401(k) Plan”
7.05(a)
“Records”
5.11
“Restricted Business”
5.13(b)
“Restricted Tests”
5.13(b)
“Restricted Texts”
5.13(b)
“Retention Program”
7.11
“Seller”
Preamble
“Seller Benefit Plan”
3.12(a)
“Seller Indemnitees”
9.02(b)



 
 
56

--------------------------------------------------------------------------------


 
“Seller Material Adverse Effect”
2.01
“Seller Parent”
3.04(d)
“Seller Plan Liabilities”
7.02
“Seller Statement”
1.04(a)
“Seller’s Incentive Plans”
7.08
“Seller’s Reimbursement Plan”
7.06(b)
“Seller’s 401(k) Plan”
3.12(b)
“Seller’s Welfare Plans”
7.06(a)
“Shares”
Recitals
“Software”
3.07(g)
“Statement”
1.04(a)
“Straddle Period”
5.07(b)
“Subsidiary”
3.01(a)
“Tax”
3.10(a)
“Tax Benefit”
9.05
“Tax Claim”
9.03(c)
“Tax Indemnified Party”
9.03(c)
“Tax Indemnifying Party”
9.03(c)
“Tax Return”
3.10(a)
“Taxing Authority”
3.10(a)
“Tangible Net Worth”
1.04(d)
“Third Party Claim”
9.03(a)
“TNW Amount”
1.04(c)
“Total Liabilities”
1.04(d)
“Total Tangible Assets”
1.04(d)
“Transferred Employee”
7.01
“Transitional Services Agreement”
5.12
“Trigger Date”
1.04(b)
“Unaudited Balance Sheet”
3.04(b)
“Unaudited Financial Statements”
3.04(b)
“Voting Company Debt”
3.02(a)
“Welfare Plan”
3.12(a)



SECTION 10.06.   Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the parties and delivered to the other parties.
 
SECTION 10.07.   Entire Agreement. This Agreement, the Ancillary Agreements and
the Confidentiality Agreement, along with the Schedules and Exhibits thereto,
contain the entire agreement and understanding among the parties hereto with
respect to the subject matter hereof and supersede all prior agreements and
understandings relating to such subject matter. None of the parties shall be
liable or bound to any other party in any manner by any representations,
warranties or covenants relating to such subject matter except as specifically
set forth herein or in the Ancillary Agreements or the Confidentiality
Agreement.
 
 
57

--------------------------------------------------------------------------------


 
 

SECTION 10.08.   Severability. If any provision of this Agreement (or any
portion thereof) or the application of any such provision (or any portion
thereof) to any person or circumstance shall be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof (or the remaining portion thereof) or the application of such provision
to any other persons or circumstances.
 
SECTION 10.09.   Consent to Jurisdiction. Each party irrevocably submits to the
exclusive jurisdiction of (a) the Supreme Court of the State of New York, New
York County, and (b) the United States District Court for the Southern District
of New York, for the purposes of any suit, action or other proceeding arising
out of this Agreement, any Ancillary Agreement or any transaction contemplated
hereby or thereby. Each party agrees to commence any such action, suit or
proceeding either in the United States District Court for the Southern District
of New York or if such suit, action or other proceeding may not be brought in
such court for jurisdictional reasons, in the Supreme Court of the State of New
York, New York County. Each party further agrees that service of any process,
summons, notice or document by U.S. registered mail to such party’s respective
address set forth above shall be effective service of process for any action,
suit or proceeding in New York with respect to any matters to which it has
submitted to jurisdiction in this Section 10.09. Each party irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement, any Ancillary Agreement or the
transactions contemplated hereby and thereby in (i) the Supreme Court of the
State of New York, New York County, or (ii) the United States District Court for
the Southern District of New York, and hereby and thereby further irrevocably
and unconditionally waives and agrees not to plead or claim in any such court
that any such action, suit or proceeding brought in any such court has been
brought in an inconvenient forum. 
 
SECTION 10.10.   Governing Law. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York
applicable to agreements made and to be performed entirely within such State,
without regard to the conflicts of law principles of such State, except to the
extent that the Minnesota Business Corporation Act is mandatorily applicable.
 
SECTION 10.11.   Waiver of Jury Trial. Each party hereby waives, to the fullest
extent permitted by applicable law, any right it may have to a trial by jury in
respect to any litigation directly or indirectly arising out of, under or in
connection with this Agreement, any Ancillary Agreement or any transaction
contemplated hereby or thereby. Each party (a) certifies that no representative,
agent or attorney of any other party has represented, expressly or otherwise,
that such other party would not, in the event of litigation, seek to enforce the
foregoing waiver and (b) acknowledges that it and the other parties hereto have
been induced to enter into this Agreement and the Ancillary Agreements, as
applicable, by, among other things, the mutual waivers and certifications in
this Section 10.11.
 
SECTION 10.12.   Specific Performance.  The parties hereto agree that
irreparable damage would occur in the event that any provision contained in
Section 5.03
 
 

58

--------------------------------------------------------------------------------


 
or 5.13 was not performed in accordance with the terms thereof and that the
parties hereto shall be entitled to specific performance of the terms thereof in
addition to any other remedy available to them at law or in equity.
 
59

--------------------------------------------------------------------------------


 
          IN WITNESS WHEREOF, Seller and Purchaser have duly executed this
Agreement as of the date first written above.
 
 
WEEKLY READER CORPORATION,
 
   
by
 /s/
Name:  Richard Nota
 
Title:  Executive Vice President, Operations

 
 
 
PEARSON EDUCATION, INC.,
 
   
by
 /s/  
Name:  Philip Hoffman
 
Title: 



 
 
          The undersigned irrevocably and unconditionally guarantees, as a
primary obligor and not merely as a surety, all monetary (including
indemnification) obligations of Purchaser under this Agreement.
 
 


PEARSON, INC.,
 
   
by
 /s/  
Name:  Philip Hoffman
 
Title: 



 